Exhibit 10.102
 



 
 
 
LOAN AGREEMENT
 
 
Between
 
 
MORGANTOWN MALL ASSOCIATES LIMITED PARTNERSHIP
 
as the Borrower
 
 
and
 
 
FIRST COMMONWEALTH BANK
 
as the Bank
 
 
 
Dated as of October 8, 2008
 
 
 

 
 

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
 

  Page
INDEX OF SCHEDULES
iii
     
ARTICLE 1.
DEFINITIONS AND OTHER CONVENTIONS
1
1.1
Defined Terms
1
1.2
Rules of Construction
11
     
ARTICLE 2.
THE LOAN
12
2.1
The Loan
12
2.2
Payments and Prepayments
12
2.3
Method of Payments
13
2.4
Loan Account
13
2.5
Extension Period
13
2.6
Yield Protection; Changes in Law
14
2.7
Capital Adequacy
14
     
ARTICLE 3.
REPRESENTATIONS AND WARRANTIES
15
3.1
Existence
15
3.2
Equity Ownership
15
3.3
Power and Authority
15
3.4
Validity and Binding Effect
15
3.5
No Conflict or Violation
15
3.6
Liabilities
16
3.7
Material Adverse Change; Events of Default; Violations
16
3.8
Litigation
16
3.9
Compliance with Laws
16
3.10
Matters Relating to the Collateral
16
3.11
Insurance
19
3.12
Consents and Approvals
19
3.13
Federal Reserve Regulations
19
3.14
Investment Company Act; Other Regulations
19
3.15
Assets of each Borrower
19
3.16
Violation of Anti-Terrorism Laws
19
3.17
Blocked Persons
20
3.18
Full Disclosure
20
     
ARTICLE 4.
AFFIRMATIVE COVENANTS
20
4.1
Use of Proceeds
20
4.2
Delivery of Financial Statements and Other Information
20
4.3
Preservation of Existence; Qualification
21
4.4
Compliance with Laws, Property Restrictions, Contracts and Leases
21
4.5
Accounting System; Books and Records
22
4.6
Payment of Taxes and Other Liabilities
22
4.7
Establishment of Certain Accounts
22
4.8
Insurance
25
4.9
Maintenance of Collateral
25
4.10
Indemnification
25
4.11
Roof Replacement Escrow Account
26
4.12
Further Assurances; Power of Attorney
26
4.13
Debt Service Coverage Ratio
26

 
 
 
-i-

--------------------------------------------------------------------------------

 
 
ARTICLE 5.
NEGATIVE COVENANTS
27
5.1
Indebtedness
27
5.2
Encumbrances
27
5.3
Liquidations, Mergers, Consolidations, Acquisitions, Sales of Interests
27
5.4
Organizational Matters
27
5.5
Dispositions of Assets
27
5.6
Use of Real Estate Collateral
28
5.7
Change of Business
28
5.8
Lease Amendments
28
5.9
Publicity
28
5.10
Ownership or Acquisition of Assets
28
5.11
Distributions
28
5.12
Lease of Building
28
5.13
Affiliate Transactions
29
     
ARTICLE 6.
CONDITIONS PRECEDENT
29
6.1
Conditions to the Loan
29
6.2
Conditions to Making First Disbursement
29
     
ARTICLE 7.
EVENTS OF DEFAULT; REMEDIES
33
7.1
Events of Default
33
7.2
Remedies
35
     
ARTICLE 8.
GENERAL PROVISIONS
36
8.1
Amendments and Waivers
36
8.2
Taxes
36
8.3
Expenses and Fees
36
8.4
Notices
37
8.5
Set-Off
38
8.6
Interest Limitation
38
8.7
No Third Party Rights
38
8.8
Participations and Assignments
39
8.9
Successors and Assigns
39
8.10
Severability
39
8.11
Survival
39
8.12
Funds Transfer Authorization and Indemnification
39
8.13
GOVERNING LAW
40
8.14
FORUM
40
8.15
DISCLAIMER REGARDING POWER OF ATTORNEY
41
8.16
Non-Business Days
41
8.17
Integration
41
8.18
Counterparts
41
8.19
WAIVER OF JURY TRIAL
41

 
-ii-

--------------------------------------------------------------------------------


 
INDEX OF SCHEDULES


Schedule
 
Designation
Description
   
1.1
Legal Description of Morgantown Commons
1.2
Proposed Locations of Outlots
3.2
Ownership Structure
3.8
Litigation
3.10a
Existing Permitted Encumbrances
5.1
Other Indebtedness





 
-iii-

--------------------------------------------------------------------------------


 
LOAN AGREEMENT



THIS LOAN AGREEMENT, dated as of October 8, 2008, is entered into by and between
MORGANTOWN MALL ASSOCIATES LIMITED PARTNERSHIP, an Ohio limited partnership (the
"Borrower"), and FIRST COMMONWEALTH BANK (the "Bank").


RECITALS:


WHEREAS, The Borrower has applied to the Bank for a loan in a principal amount
not to exceed the lesser of (i) $40,000,000.00, or (ii) the amount determined
based on a 75% Loan to Value Ratio  (the "Loan"); and


WHEREAS, the Borrower intends to use the proceeds from the Loan to refinance
existing debt associated with the facility known as the Morgantown Mall and
located in Westover Township, Monongalia County, West Virginia (the "Building"
and together with the Land (as hereafter defined), collectively, the
"Property"); and


WHEREAS, the Bank is willing to make the Loan upon the terms and conditions set
forth in this Agreement and the other Loan Documents.


NOW, THEREFORE, in consideration of the foregoing recitals (each of which is
incorporated herein by reference) and the mutual promises contained herein and
other valuable consideration, the receipt and adequacy of which are hereby
acknowledged, and with the intent to be legally bound hereby, the parties hereto
agree as follows:




ARTICLE 1.   DEFINITIONS AND OTHER CONVENTIONS


1.1          Defined Terms.  As used in this Agreement, the following terms
shall have the meanings set forth below or in the Section or Subsection of this
Agreement referred to, unless the context otherwise requires:


Affiliate:  As to any Person, any other Person which directly or indirectly
through one or more intermediaries Controls, is Controlled by, or is under
common Control with, such Person.


Agreement:  This Loan Agreement and all exhibits, schedules, extensions,
renewals, amendments, substitutions and replacements hereto and hereof.


Anchor Tenants:  Shall mean, collectively, Sears, Roebuck & Co., J. C. Penney
Company, Inc., The Elder-Beerman Stores Corp., and Belk, Inc. and each future
replacement Tenant for any of the aforementioned.


Anti-Terrorism Laws: Shall mean any laws relating to terrorism or money
laundering, including Executive Order No. 13224, the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act of 2001, Public Law 107-56, the laws comprising or implementing
the Bank Secrecy Act, and the laws administered by the United States Treasury
Department's Office of Foreign Asset Control (as any of the foregoing laws may
from time to time be amended, renewed, extended, or replaced).



--------------------------------------------------------------------------------


Appraisal:  A USPAP appraisal of the Real Estate Collateral addressed to the
Bank and furnished by an independent appraiser satisfactory to the Bank.


Assignment of Leases and Rents:  The Assignment of Leases and Rents executed by
the Borrower in connection herewith, and all exhibits, schedules, extensions,
renewals, amendments, substitutions and replacements thereto and thereof.


Assignment of Management Agreement:  The Assignment of Management Agreement
(which shall assign the Management Agreement to the Bank) executed by the
Borrower and the Property Manager in connection herewith, together with all
extensions, renewals, amendments, substitutions and replacements thereto and
thereof.


Bank:  First Commonwealth Bank, and its successors and assigns.


Bank's Lien:  The first and prior perfected liens and security interests granted
by the Borrower to the Bank pursuant to the Security Documents.


Blocked Person: Shall mean a Person that is listed in the annex to, or is
otherwise subject to the provisions of, Executive Order No. 13224; (2) a Person
owned or controlled by, or acting for or on behalf of, any Person that is listed
in the annex to, or is otherwise subject to the provisions of, Executive Order
No. 13224; (3) a Person with which any financial institution is prohibited from
dealing or otherwise engaging in any transaction by any Anti-Terrorism Law; (4)
a Person that commits, threatens or conspires to commit or supports "terrorism"
as defined in Executive Order No. 13224; (5) a Person that is named as a
"specially designated national" on the most current list published by the U.S.
Treasury Department Office of Foreign Asset Control at its official website or
any replacement website or other replacement official publication of such list,
or (6) a Person who is affiliated or associated with any of the foregoing.


Borrower:  Shall mean Morgantown Mall Associates Limited Partnership, an Ohio
limited partnership.


Building:  This term shall have the meaning given it in the preamble hereto.


Business Day: A day other than a Saturday or a Sunday on which the Bank is open
for business at its main office in Indiana, Pennsylvania.


Change in Ownership:  Any event or series of events which results in any change
of ownership of any equity interests in Borrower.  A change in ownership does
not include any change of ownership of any equity interests in Guarantor.


-2-

--------------------------------------------------------------------------------


Closing Date:  October 14, 2008, or such other date as is mutually agreeable to
the parties hereto.


Collateral:  Collectively, all of the Borrower's right, title and interest in
and to all of the assets of the Borrower described in the Security Documents.


Control:  The possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of a Person, whether through
the ownership of voting securities, partnership interests, other equity
interests, by contract or otherwise, including the power to elect a majority of
the directors of a corporation or trustees of a trust, as the case may be.


Debt Service Coverage Ratio:  The ratio of (i) the Borrower's Net Operating
Income for the twelve (12) calendar  month period  immediately  preceding the
date of calculation, to (ii) the Borrower's scheduled payments of principal and
interest on its Indebtedness for the
twelve  (12)  calendar  month  period  immediately  following  such  calculation,
all determined in accordance with GAAP consistently applied.


Deed of Trust:  The Deed of Trust and Security Agreement executed by the
Borrower in connection herewith, together with all extensions, renewals,
amendments, substitutions and replacements thereto and thereof covering the real
property and the improvements thereon commonly known as the Morgantown Mall
located in Westover Township, West Virginia.


Default:  Any condition, event, omission or act which with the giving of notice,
the passage of time or both would constitute an Event of Default.


Default Rate:  The rate of interest in effect during an Event of Default, as
described in the Note.


Dollars or $:  The legal tender of the United States of America.
 
Eligible Institution:  Shall mean a federal or state chartered depository
institution  or  trust  company  insured  by  the  Federal   Deposit Insurance
Corporation  the short term  unsecured debt  obligations or commercial  paper of
which  are rated at least A-1 by S&P,  P-1 by  Moody's  and F-1+ by Fitch in the
case of accounts in which funds are held for thirty (30) days or less or, in the
case of  Letters of Credit or accounts in which funds are held for more than
thirty (30) days, the long term unsecured debt obligations of which are rated at
least "AA" by Fitch and S&P and "Aa2" by Moody's.
 


-3-

--------------------------------------------------------------------------------


Encumbrance:  Any security interest, mortgage, deed of trust, charge, pledge,
hypothecation, security assignment, deposit arrangement, encumbrance, lien
(statutory or other), preference, priority or other security agreement or
preferential arrangement of any kind or nature whatsoever (including, without
limitation, any conditional sale or other title retention agreement, and the
filing of any financing state­ment under the Uniform Commercial Code), whether
or not voluntarily given.


Environmental Indemnity Agreement:  The Environmental Indemnity Agreement
executed by the Borrower and the Guarantor on or about the Closing Date in
connection herewith, and all extensions, renewals, amendments, substitutions and
replacements thereto and thereof.


Environmental Law: This term shall have the meaning given it in the
Environmental Indemnity Agreement.


Event of Default: Any of the events specified in Section 7.1.


Facility Fee: The fees described in Section 2.1b.


Fiscal Quarter:  Each three-month fiscal period of a Loan Party beginning
respectively on each successive January 1, April 1, July 1, and October 1 during
the term hereof and ending on the immediately succeeding March 31, June 30,
September 30,  and December 31, respectively .


Fiscal Year: Each annual period of any Loan Party beginning January 1 and ending
December 31 during the term hereof.


GAAP: Generally accepted accounting principles which are consistent with the
principles promulgated or adopted by the Financial Accounting Standards Board,
its predecessors and its successors, consistently applied.


General Partner:  Shall mean Glimcher Morgantown Mall, Inc., a Delaware
corporation.


Governmental Approval: Any order, consent, authorization, right, license,
validation, approval or permit issued by a Governmental Authority required to be
obtained by the Borrower or issued by a Governmental Authority in connection
with the ownership, operation, maintenance, use, leasing, occupancy and
management of the Real Estate Collateral and all extensions, renewals,
amendments, substitutions and replacements thereto and thereof.


Governmental Authority: The government of the United States or the government of
any state or locality therein, any political subdivision or any governmental,
quasi-governmental, judicial, public or statutory instrumentality, authority,
body or entity or other regulatory bureau, authority, body or entity of the
United States or any state or locality therein, including but not limited to any
environmental agency, zoning board, planning commission or any comparable
authority.


Governmental Rule: Any present or future law, statute, rule, regulation, permit,
license, treaty, ordinance, order, writ, injunction, decree, judgment,
guideline, award, standard, directive, decision, code, or other legal
requirement of any Governmental Authority, and all amendments thereto.


-4-

--------------------------------------------------------------------------------


Guarantor:  Shall mean Glimcher Properties Limited Partnership, a Delaware
limited partnership.


Guaranty Agreement:  The Guaranty and Suretyship Agreement executed by the
Guarantor in connection herewith, together with all extensions, renewals,
amendments, substitutions and replacements thereto and thereof.


Improvements:  Collectively, any structure constructed on any portion of the
Real Estate Collateral and all additions, replacements, renovations,
modifications, substitutions or other improvements thereto or thereof at any
time.


Indebtedness:  Individually and collectively, (i) all obligations and
indebtedness for borrowed money, (ii) all obligations evidenced by bonds,
debentures, notes or similar instruments, (iii) all obligations under
conditional sale or other title retention agreements, (iv) all obligations
issued or assumed as the deferred purchase price of property or services, (v)
all capitalized lease obligations, (vi) the face amount of all letters of
credit, (vii) all obligations of others secured by any Encumbrance on property
or assets of the Borrower, whether or not the obligations secured thereby have
been assumed and (viii) all guarantees and other obligations to guaranty, assume
or remain liable for the payment of another Person's obligations.


Indemnified Person:  Any of the Bank, any entity controlling the Bank, their
respective successors and assigns, and any of their respective officers,
directors, employees and agents.


Internal Revenue Code:  The Internal Revenue Code of 1986 or any successor
legislation thereto, and the rules and regulations issued or promulgated
thereunder, including any amendments to any of the foregoing.


Inspecting Engineer:  Shall mean such Person as the Bank may designate from time
to time to inspect the condition of the Real Estate Collateral and perform other
services in connection with the Loan on behalf of the Bank.


Land:  The land described in Exhibit "A" to the Deed of Trust.


Lease:  Any lease or sublease for any portion of the Building, or any other
agreement creating a right to use any portion of the Real Estate Collateral
entered into from time to time, and all exhibits, schedules, extensions,
renewals, amendments, substitutions and replacements to and of any of the
foregoing, together, collectively the “Leases”.


Letter of Credit:  Shall mean an irrevocable, unconditional, transferable, clean
sight draft letter of credit reasonably acceptable to Bank (either an evergreen
letter of credit or one which  does not expire until at least thirty (30)
Business Days after the Maturity Date) in favor of Bank and entitling Bank to
draw  thereon, issued by a domestic Eligible Institution or the U.S. agency or
branch of a foreign Eligible Institution.  If at any time the institution
issuing any such  Letter of Credit shall cease to be an Eligible Institution,
Bank shall have the right immediately to draw down the same in full and hold the
proceeds of such draw in accordance with the applicable provisions hereof.


-5-

--------------------------------------------------------------------------------


Loan:  Shall have the meaning set forth in the preamble hereto.


Loan Account: The loan account referred to in Section 2.4.


Loan Amount: The lesser of (i) $40,000,000, or (ii) the amount determined based
on a 75% Loan to Value Ratio.


Loan Documents:  Any of this Agreement, the Note, all Security Documents, the
Environmental Indemnity Agreement, any non-disturbance agreements requested  by
the Bank from time to time, any written authorization to transfer funds, and all
other documents and instruments executed and delivered from time to time by any
Loan Party to govern, evidence, perform or secure the Obligations, including any
Rate Management Agreement entered into by and between the Bank and the Borrower
in connection with the Loan, and all extensions, renewals, amendments,
substitutions and replacements thereto and thereof.


Loan Party:  The Borrower and Guarantor.


Loan Parties:  Shall mean collectively the Borrower and the Guarantor.


Loan-to-Value Ratio:  The ratio of the maximum amount of the Loan to the
appraised value of the Property, as shown in the Appraisal.


Lockbox Account:  The U.S. post office lockbox and related deposit account
established pursuant to Section 4.7(b)(ii) by the Borrower at the Bank for
deposit of all rental and other payments due to the Borrower in connection with
the operation and leasing of the Real Estate Collateral in accordance with
Section 4.7 hereof.


Lockbox Agreement:  The Lockbox Service Agreement executed by the Borrower
pursuant to Section 4.7(b)(ii), together with all extensions, renewals,
amendments, substitutions and replacements thereto and thereof.


Management Agreement:  The Management Agreement entered into by and among the
Borrower, the Property Manager and the Guarantor in effect as of the Closing
Date for the Real Estate Collateral.


Material Adverse Change:  Any set of circumstances or events which (i) has or
could reasonably be expected to have any material adverse effect whatsoever upon
the validity or enforceability of any of the Loan Documents, (ii) is or could
reasonably be expected to be material and adverse to the business, properties,
assets, financial condition, results of operations of the Borrower, (iii)
impairs materially or could reasonably be expected to impair materially the
ability of any Loan Party to duly and punctually pay or perform the Obligations
or any of their obligations pursuant to any Loan Documents to which it is a
party, or (iv)  impairs materially or could reasonably be expected to impair
materially the ability of the Bank to enforce the Bank's legal remedies pursuant
to the Loan Documents.


-6-

--------------------------------------------------------------------------------


Material Adverse Effect:  An effect that results in or causes or has a
reasonable likelihood of resulting in or causing a Material Adverse Change.


Maturity Date:  October 13, 2011, or if such date is not a Business Day, the
next preceding Business Day, as the same may be extended pursuant to the terms
of Section 2.5.


Morgantown Commons shall mean the Morgantown Commons retail complex, the legal
description for which is set forth in Schedule 1.1 hereto.


Net Operating Income shall mean Operating Income from the Real Estate Collateral
less Operating Expenses for the Real Estate Collateral.


Note:  The term note in the principal amount of $40,000,000 executed by the
Borrower in connection herewith and delivered to the Bank to evidence the Loan,
together with all extensions, renewals, amendments, substitutions and
replacements thereto and thereof.


Obligations:  Collectively, (i) all unpaid principal and accrued and unpaid
interest (including interest calculated at the Default Rate and interest
accruing after the date of commencement of any case or proceeding of the type
described in Section 7.1c, whether or not the Bank's claim for such interest is
allowed in such case or proceeding) under the Loan and the Note, (ii) all
accrued and unpaid fees hereunder or any of the other Loan Documents, (iii) any
other amounts due hereunder and under any of the other Loan Documents, including
all reimbursements, indemnities, fees, costs, expenses, prepayment premiums (if
any) and other obligations of the Borrower to the Bank or any Indemnified Person
hereunder or under any of the other Loan Documents, (iv) all reasonable
out-of-pocket costs and expenses incurred by the Bank in connection with this
Agreement and the other Loan Documents, including but not limited to the
reasonable fees and expenses of the Bank's counsel, and (v) any Rate Management
Obligations with the Bank.


Operating Expenses shall mean the expenses incurred by Borrower with respect to
the ownership, operation, leasing and occupancy of, or otherwise associated
with, the Real Estate Collateral in the normal course of business, determined in
accordance with generally accepted accounting principles ("GAAP") applied on a
consistent basis, including, but not limited to, the following:


(a)        personal property and real estate taxes;
(b)       sales taxes or any tax on rents;
(c)        payroll taxes and employee benefits;
(d)        costs of utilities;
(e)        maintenance, repair and custodial costs;
(f)         premiums payable for insurance;
(g)        office supplies, other administrative expenses and professional fees;
 
-7-

--------------------------------------------------------------------------------


(h)        advertising and marketing;
(i)          telephone;
(j)          garbage;
(k)         landscaping;
(l)          an allowance for income items which are determined to be
uncollectible;
(m)        any compensation or fees paid to managing agents under the Management
Agreement; and
(n)         payments made to the reserve account as required by the Deed of
Trust.


Notwithstanding anything contained herein, Operating Expenses shall not include:


(o)         expenses incurred in preparing space for occupancy by tenants;
(p)         foreign, U.S., state and local income taxes, franchise taxes or
other taxes based on income;
(q)         depreciation, amortization and any other non-cash deduction of
Borrower for income tax purposes;
(r)          payments of principal or interest on or fees or other charges
related to any loan made to Borrower, including, without limitation, the Loan;
(s)          except as set forth in the Management Agreement, any compensation
or fees paid to leasing agents, brokers or other third parties, whether or not
affiliates of Borrower;
(t)           any improvements of a capital nature (as determined in accordance
with generally-accepted accounting principles); and
(u)          any expenses paid out of any reserve account, as to which the
deposit in such reserve account has already been included within Operating
Expenses.
 
Operating Income shall mean all gross income, revenues and consideration of
whatever nature, received by or paid to or for the account or benefit of
Borrower, whether received by Borrower or any of its agents, or employees, or
any affiliate of Borrower, its agents or employees, from any and all sources,
resulting from or attributable to the ownership, operation, leasing and
occupancy of the Real Estate Collateral, determined in accordance with GAAP
applied on a consistent basis, including, but not limited to, any and all of the
following:


(a)      gross, fixed, minimum, guaranteed, percentage and other additional
rentals payable by lessees, assignees or subtenants under any Leases and all
other tenants or occupants of the Real Estate Collateral (collectively, the
"Leases") under any Leases and occupancy agreements, and all amendments,
extensions and renewals thereof, covering any portion of the Real Estate
Collateral;
(b)      amounts payable by Lessees on account of maintenance or service
charges, taxes, assessments, utilities, air conditioning and heating, and other
administrative, management, operating, leasing and maintenance expenses for the
Real Estate Collateral;
(c)      late charges and interest payable on rentals;
(d)      rents and receipts from licenses, concessions, vending machines and
similar items;
(e)       other fees, charges or payments not denominated as rental but payable
in connection with the rental or other occupancy of space in the Real Estate
Collateral;
(f)        payments made as consideration in whole or in part for the
cancellation, modification, extension or renewal of Leases; and
(g)       proceeds of any rental or business interruption insurance.


-8-

--------------------------------------------------------------------------------


Outlots:  Those portions of the Real Estate Collateral identified on Schedule
1.2 hereto.


Permitted Encumbrance: Any of the following:


(i)         As of the Closing Date:
(A)       the Bank's Lien;
(B)        Matters shown on Schedule B to the Title Policy which have been
determined by the Bank to be acceptable; and
(C)        Matters shown on Schedule 3.10a hereto.
(D)        Matters set forth in that certain Declaration of Access, Sanitary
Sewer, Storm Water and Sign Easements executed and recorded by the Borrower
contemporaneously herewith.


(ii)         After the Closing Date:
(A)        The matters listed in item (i) above;
(B)         Liens on any of the Collateral for taxes, assessments, governmental
charges or levies (other than taxes, assessments, governmental charges or levies
that are pursuant to any Environmental Law or those which are at the time due
and payable) if they can thereafter be paid without penalty or are being
contested in good faith by appropriate actions or proceedings diligently
conducted, with respect to which the Borrower has set aside adequate reserves in
accordance with GAAP, and which do not at any time exceed an aggregate Dollar
amount of $150,000.00;
(C)         Pledges or deposits to secure payment of workers' compensation
obligations, unemployment and other insurance, deposits or indemnities to secure
public or statutory obligations or for similar purposes, and deposits or
indemnities relating to utilities and otherwise customary in connection with the
business of the Borrower;
(D)         Any liens arising out of a judgment or award against the Borrower,
as to which enforcement has been stayed and the Borrower is prosecuting an
appeal or proceeding for review in good faith by appropriate actions or
proceedings diligently conducted and with respect to which the Borrower has, in
the judgment of the Bank, created adequate reserves or has adequate insurance
protection; provided; however, that at no time may the aggregate Dollar amount
of such judgment liens exceed $250,000.00;
(E)         Security interests in favor of lessors of personal property, which
property is the subject of a true lease between such lessor and the Borrower;
(F)         Purchase money security interests in equipment, in personal property
added to and affixed to the Building and vehicles;
(G)         A junior lien on the Collateral in favor of the Bank as security for
other loans made by the Bank to the Borrower from time to time, and liens on
assets and properties of the Borrower (other than the Collateral) in favor of
the Bank to secure other Indebtedness owed by the Borrower to the Bank; and
(H)         Other Encumbrances to which the Bank has given its prior written
consent;


-9-

--------------------------------------------------------------------------------


provided, however, that no Encumbrance described in items (ii) (B) through (G),
inclusive, above shall be permitted to exist if in the Bank's reasonable
judgment such Encumbrance has a Material Adverse Effect on, or threatens to have
a Material Adverse Effect on, the Bank's Lien or the value of the Real Estate
Collateral.


Person:  Any individual, partnership, corporation, trust, joint venture,
unincorporated organization, limited liability company, Governmental Authority
or other entity.


Property:  This term shall have the meaning given it in the second recital to
this Agreement.


Property Manager:  Glimcher Development Corporation or any successor property
and leasing manager for the Property.


Property Restriction:  Any right-of-way, easement, deed restriction or other
restriction, whether contractual or otherwise, relating to or affecting the
ownership, operation or leasing of the Real Estate Collateral (other than
Permitted Encumbrances).


Rate Management Agreement:  Any agreement, device or arrangement which is
related to the Property, providing for payments which are related to
fluctuations of interest rates, exchange rates, forward rates, or equity prices,
including, but not limited to, dollar-denominated or cross-currency interest
rate exchange agreements, forward currency exchange agreements, interest rate
cap or collar protection agreements, forward rate currency or interest rate
options, puts and warrants, and any agreement pertaining to equity derivative
transactions (e.g., equity or equity index swaps, options, caps, floors, collars
and forwards), including without limitation any ISDA Master Agreement between
Borrower and Bank, and any schedules, confirmations and documents and other
confirming evidence between the parties confirming transactions thereunder, all
whether now existing or hereafter arising, and in each case as amended, modified
or supplemented from time to time.


Rate Management Obligations:  Any and all obligations of Borrower to Bank or any
affiliate of the Bank, whether absolute, contingent or otherwise and howsoever
and whensoever (whether now or hereafter) created, arising, evidenced or
acquired (including all renewals, extensions and modifications thereof and
substitutions therefore), under or in connection with (i) any and all Rate
Management Agreements, and (ii) any and all cancellations, buy-backs, reversals,
terminations or assignments of any Rate Management Agreement.


Rent Roll:  All leases on Property's rent roll that are not cancelable by the
Borrower on 30 days or less notice.


Real Estate Collateral:  All of the Building, the Land, all Improvements
thereon, and all other property located on or affixed to such Land.


-10-

--------------------------------------------------------------------------------


Roof Replacement Escrow Account:  The interest bearing deposit account
maintained with the Bank and funded by the Borrower in accordance with Section
4.11 hereof.


Security Agreement:  The Security Agreement and Collateral Assignment executed
by the Borrower in connection herewith, together with all extensions, renewals,
amendments, substitutions and replacements thereto and thereof.


Security Document:  Any of (i) the Deed of Trust, (ii) the Assignment of Leases
and Rents, (iii) the Security Agreement, (iv) all additional documents and
instruments entered into from time to time for the purpose of securing the
Obligations, (v) any and all ancillary documents and instruments relating to any
of the foregoing, such as Uniform Commercial Code financing statements, and (vi)
all extensions, renewals, amendments, substitutions and replacements to and of
any of the foregoing.


Settlement Statement:  The settlement statement prepared on the Closing Date by
Lawyers Title Insurance Company in connection with the refinance by the Borrower
of existing Indebtedness relating to the Real Estate Collateral.


SNDA/Estoppel:  Any Non-Disturbance, Attornment, Estoppel and Subordination
Agreement executed by a tenant of the Building for the benefit of the Bank
pursuant to which the tenant certifies to the Bank the accuracy of certain
information relating to such tenant's Lease for the Building and confirms the
subordination of such lease to the lien of the Deed of Trust, which must be
satisfactory to the Bank.


Survey:  The ALTA/ACSM Land Title Survey of the Land prepared by Freelance
Technical Associates and reviewed in connection with the Loan.


Tax and Insurance Escrow Account: The interest bearing deposit account, if any,
maintained with the Bank and funded by the Borrower in accordance with Section
4.7a hereof, and the Deed of Trust.


Title Policy:  The title insurance policy issued by Lawyers Title Insurance
Company, meeting the requirements of Section 6.2b(v) hereof.


UCC or Uniform Commercial Code:  The Uniform Commercial Code as enacted in the
Commonwealth of Pennsylvania, in effect on the Closing Date and as amended from
time to time.


1.2          Rules of Construction.  In this Agreement and the other Loan
Documents (except as otherwise expressly provided or unless the context
otherwise requires) (i) terms defined in the singular shall have comparable
meanings when used in the plural, and vice versa, (ii) any pronoun used shall be
deemed to cover all genders, (iii) the words "hereof", "herein" and "hereunder"
and words of similar import shall refer to this Agreement or such other Loan
Document as a whole and not to any particular provision of this Agreement or
such other Loan Document, (iv) all references to particular Articles, Sections,
items, clauses, exhibits and schedules are references to the Articles, Sections,
items, exhibits and schedules of and to this Agreement or such other Loan
Document, (v) all references to any Person shall include such Person's heirs,
executors, administrators, successors and assigns, (vi) any references to any
Governmental Rule shall be deemed to be a reference to such Governmental Rule as
it may have been or may be amended, supplemented or replaced from time to time,
(vii) all references to any Loan Document or any other agreement, contract or
instrument shall be deemed to include references to any amendments, supplements,
extensions, waivers, modifications and replacements thereto and thereof, (viii)
the word "including" shall mean "including without limitation," (ix) accounting
terms not defined shall have the meanings given them under GAAP, and (x)
Article, Section and other headings used in this Agreement and the other Loan
Documents are intended for convenience only and shall not affect the meaning or
construction of this Agreement or such other Loan Document.


-11-

--------------------------------------------------------------------------------


ARTICLE 2.   THE LOAN


2.1          The Loan.


2.1a        Loan to Borrower. The Bank agrees, subject to the terms and
conditions hereof and relying on the representations and warranties herein set
forth, to advance an amount not to exceed the Loan Amount on the Closing Date.
The Borrower shall execute and deliver to the Bank on the Closing Date a Note in
the amount of $40,000,000.00 in form and substance satisfactory to the Bank to
evidence the indebtedness under the Loan.


2.1b        Commitment Fee.  On the Closing Date, the Borrower shall pay to the
Bank a Facility Fee in an amount equal to $400,000, or the portion of such fee
not previously paid to the Bank.  The Facility Fee shall be fully earned when
paid and shall be nonrefundable, regardless of the amount of the Loan advanced
or any subsequent prepayment of the Loan.


2.2          Payments and Prepayments.


2.2a        Payments of Principal and Interest.  Payments of principal and
interest hereunder shall be calculated and made in accordance with the Note.


2.2b        Prepayments.  Upon two (2) Business Days' prior written notice to
Bank, the Borrower may prepay amounts owing under the Note at any time and from
time to time.  Such prepayment notice shall specify the amount of the prepayment
which is to be applied.  In the event of prepayment, in addition to any payments
on early termination due in connection with any applicable Rate Management
Agreement entered into in connection with the Loan, the Borrower may be required
to pay Bank an additional fee ("Prepayment Charge"), determined in the manner
provided in Section 2.2c below, to compensate the Bank for all losses, costs,
and expenses incurred in connection with such prepayment.


2.2c        Prepayment Charge.  The Borrower agrees to indemnify the Bank
against any liabilities, losses or expenses (including, without limitation, any
loss or expense sustained or incurred in liquidating or employing deposits from
third parties, and any loss or expense incurred in connection with funds
acquired to effect, fund or maintain any amounts hereunder (or any part thereof)
bearing interest based on LIBOR) which the Bank sustains or incurs as a
consequence of either (i) the Borrower’s failure to make a payment on the due
date thereof, or (ii) the Borrower’s payment or prepayment (whether voluntary,
after acceleration of the maturity of this Note or otherwise) or conversion of
any amounts bearing interest based on LIBOR on a day other than the regularly
scheduled due date therefor.  A notice as to any amounts payable pursuant to
this paragraph, the Prepayment Charge, given to the Borrower by the Bank shall,
in the absence of manifest error, be conclusive and shall be payable upon
demand. The Borrower’s indemnification obligations hereunder shall survive the
payment in full of all amounts payable hereunder.


Partial prepayments may be made subject to a prepayment charge based upon the
same calculation methodology described above.  Any partial prepayment shall be
applied to installments of principal in the inverse order of maturity and shall
not postpone the due dates of, or relieve the amount of, any scheduled
installment payments due hereunder.


-12-

--------------------------------------------------------------------------------


2.3         Method of Payments.  All payments of principal, interest, fees,
costs and other amounts due hereunder and under the other Loan Documents shall
be made by the Borrower to the Bank at the Bank's main office at Philadelphia
and Sixth Streets, Indiana, Pennsylvania 15701, or at such other address as is
provided by the Bank to the Borrower, not later than 3:00 p.m. (Eastern time) on
the due date.


2.4         Loan Account.  The Bank shall open and maintain on its books a Loan
Account in the Borrower's name with respect to disbursements made, repayments,
prepayments, the computation and payment of interest, the Facility Fee, any
other fees and other amounts due and sums paid to the Bank hereunder and under
the other Loan Documents.  Such Loan Account shall be conclusive and binding on
the Borrower as to the amount at any time due to the Bank from the Borrower
except in the case of manifest error in computation.


2.5         Extension Period.  At the request of the Borrower, the Maturity Date
hereunder may be extended twice, each time for a period of twelve (12) months
(each, an "Extension Period") provided the Borrower provides the Bank written
notice of its intention to seek each Extension Period at least ninety (90) days
and no more than one hundred eighty (180) days prior to the then current
Maturity Date.  Any such extension shall be specifically conditioned upon the
satisfaction of the following, each as of the date of a request (each an
"Extension Request Date") as well as the then applicable Maturity Date:


 
(i)
No Event of Default has occurred and is continuing under the Loan Documents;

 
(ii)
The Borrower is in compliance with the Debt Service Coverage Ratio covenant in
Section 4.13;

 
(iii)
The Borrower has paid to the Bank an extension fee of one-quarter of one percent
(0.25%) of the principal amount outstanding under the Loan at the time of the
extension;

 
(iv)
The requirement that the Borrower provide a Letter of Credit or maintain the
Lockbox Account under the terms of Section 4.7b is not currently in effect
unless (i) the Borrower has furnished the Letter of Credit required thereunder,
(which Letter of Credit shall be released by the Bank upon satisfaction of the
following condition), or (ii) the amount on deposit in the Replacement Escrow
Account (as set forth in Section 4.7(b)(ii)) is at least $1,500,000.00; and

 
(v)
Other than Permitted Encumbrances, no other Encumbrance exists upon the Real
Estate Collateral, as evidenced by a title insurance bring-down search and a
lien and judgment search.



-13-

--------------------------------------------------------------------------------


In the event that the above conditions are not met on or before the Extension
Request Date, the Loan shall be due and payable in full on the Maturity Date,
including all accrued and unpaid interest on the Loan, fees and expenses due to
the Bank, and all other outstanding Obligations.


2.6         Yield Protection; Changes in Law.  If any Law or the interpretation
or application thereof by any Governmental Authority charged with the
administration thereof or the compliance with any guideline or request from any
central bank or other Governmental Authority, whether or not having the force of
law:  (i)  subjects the Bank to any tax, levy, impost, charge, fee, duty,
deduction or withholding of any kind hereunder (other than any tax imposed or
based upon the income of the Bank and payable to any Governmental Authority or
taxing authority of the United States of America or any state thereof) or
changes the basis of taxation of the Bank with respect to payments by the
Borrower of principal, interest or other amounts due from the Borrower hereunder
(other than any change which affects, and only to the extent that it affects,
the taxation by the United States or any state thereof of the total net income
of the Bank); or (ii)  imposes, modifies or deems applicable any reserve,
special deposit or similar requirements against assets held by, deposits with or
for the account of or credit extended by the Bank; or (iii) imposes upon the
Bank any other obligation or condition with respect to this Agreement, and the
result of any of the foregoing is to increase the cost to the Bank, reduce the
income receivable by the Bank or impose any expenses upon the Bank with respect
to the Loans by an amount which the Bank reasonably deems material, then and in
any such case, the Bank shall from time to time notify the Borrower of the
amount determined by the Bank (which determination, absent manifest error, shall
be conclusive) to be reasonably necessary to compensate the Bank (on an
after-tax basis) for such increase in cost, reduction in income, reduction in
rate of return or additional expenses, setting forth the calculations therefor,
and the Borrower shall pay such amount to the Bank, as additional consideration
hereunder, within ten (10) Business Days of the Borrower's receipt of such
notice.


2.7         Capital Adequacy.  If: (i) any adoption of or any change in or in
the interpretation of any Law, (ii) compliance with any Law of any Governmental
Authority exercising control over banks or financial institutions generally or
any court (whether or not having the force of law), or (iii) any change in the
force or effectiveness of the regulations set forth at 12 C.F.R. Part 3
(Appendix A), 12 C.F.R. Part 208 (Appendix A), 12 C.F.R. Part 225 (Appendix A)
or 12 C.F.R. Part 325 (Appendix A) affects or would affect the amount of capital
required or expected to be maintained by the Bank (a "Capital Adequacy Event"),
and the result of such Capital Adequacy Event is to reduce the rate of return on
the Bank's capital as a consequence thereof to a level below that which the Bank
could have achieved but for such Capital Adequacy Event, taking into
consideration the Bank's policies with respect to capital adequacy, by an amount
which the Bank deems to be material, the Bank shall deliver to the Borrower a
statement of the amount necessary to compensate the Bank for the reduction in
the rate of return on its capital attributable to the Loans and the commitment
hereunder (the "Capital Compensation Amount").  The Bank shall determine the
Capital Compensation Amount in good faith, using reasonable attribution and
averaging methods.  Such amount shall be due and payable by the Borrower to the
Bank ten (10) Business Days after such notice is given by the Bank.


The above Sections 2.6 and 2.7 shall only be effective as to the Borrower and
this Loan if they (or substantially similar provisions) are being applied by the
Bank in a generally uniform manner and are not particular to the Borrower
hereunder.  Nothing in these two Sections is intended to otherwise restrict or
limit the Borrower's ability to prepay the Loan or impose any prepayment penalty
in connection therewith.


-14-

--------------------------------------------------------------------------------


ARTICLE 3.   REPRESENTATIONS AND WARRANTIES


To induce the Bank to enter into the Loan Documents and to make the Loan, the
Borrower makes the following representations and warranties to the Bank:


3.1        Existence.  The Borrower is a limited partnership duly organized and
validly existing under the laws of the State of Ohio.  The Borrower is duly
qualified or licensed and in good standing in the State of Ohio and in each
jurisdiction where the nature of its activities or the ownership of its
properties makes such qualification or licensing necessary.


3.2        Equity Ownership.  An organization chart accurately depicting the
ownership and management structure of the Borrower is attached to this Agreement
as Schedule 3.2.


3.3        Power and Authority.  The Borrower has the full and lawful power and
authority to, and is duly authorized to, (i) enter into, execute, deliver and
perform in accordance with the terms of the Loan Documents to which it is a
party, (ii) to incur the Obligations and perform all of its obligations under
the Loan Documents to which it is a party, (iii) acquire, own, lease, encumber,
occupy and manage its properties, including the Real Estate Collateral, and (iv)
engage in the business it now conducts or proposes to conduct.  All necessary
action required to authorize the execution, delivery and performance of the Loan
Documents to which the Borrower is a party and the incurrence of the Obligations
has been properly taken by the Borrower.


3.4        Validity and Binding Effect.  The Loan Documents to which the
Borrower is a party have been duly executed and delivered by the Borrower, and
constitute legal, valid and binding obligations of the Borrower, enforceable
against the Borrower in accordance with their respective terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or other similar laws
affecting the enforcement of creditors' rights generally and except as such
enforceability may be limited by the availability of equitable remedies.


3.5        No Conflict or Violation.  Neither the execution and delivery of the
Loan Documents to which the Borrower is a party, nor the incurrence of the
Obligations, the consummation of the transactions contemplated by the Loan
Documents or compliance with the terms and provisions of the Loan Documents will
conflict with, constitute a default under or result in any breach of (i) the
terms and conditions of the Borrower's limited partnership certificate,
agreement of limited partnership or other organizational, formation documents,
(ii) any Governmental Rule, Governmental Approval or Property Restriction, or
(iii) any indenture, mortgage, deed of trust, franchise, contract, permit,
agreement, instrument, order, writ, judgment, injunction or decree to which the
Borrower is a party or by which it is bound or is subject, or will result in the
creation or enforcement of any Encumbrance whatsoever upon any of the Borrower's
properties, including the Collateral, whether now owned or hereafter acquired,
except for Permitted Encumbrances, nor are there any defaults or violations by
the Borrower of or under any of the foregoing.


-15-

--------------------------------------------------------------------------------


3.6        Liabilities.  The Borrower has no material liabilities, whether
direct or indirect, fixed or contingent, or any liabilities for taxes (other
than those incurred in the ordinary course of business and not past due),
long-term leases or unusual forward or long-term commitments, which in each case
have not been disclosed to the Bank in writing.


3.7        Material Adverse Change; Events of Default; Violations.  Since
[January 31, 2008], there has been no Material Adverse Change and there have
been no events or developments that individually or in the aggregate have had a
Material Adverse Effect.  No Default or Event of Default has occurred and is
continuing and no condition exists or will exist after giving effect to the Loan
which constitutes a Default or an Event of Default.


3.8        Litigation.  There are no actions, suits, proceedings or
investigations, at law or in equity, before any Governmental Authority, court or
arbitrator, pending or, to the best of the Borrower's knowledge, threatened (i)
against or with respect to the Borrower, the General Partner, or the Real Estate
Collateral, and (ii) which purport to affect the rights and remedies of the Bank
pursuant to the Loan Documents or which purport to restrain or enjoin (either
temporarily, preliminarily or permanently) the performance by any Loan Party of
any action contemplated by any of the Loan Documents.  All pending, or, to the
Borrower's knowledge, threatened, litigation that is not adequately covered by
liability insurance, is listed in Schedule 3.8.


3.9        Compliance with Laws.  The Borrower, a third party, or a predecessor
in interest of the Borrower, has duly complied with, and the Real Estate
Collateral, business operations and leaseholds are in compliance in all material
respects with the provisions of all Governmental Rules, Governmental Approvals
and Property Restrictions applicable to the Borrower and its properties
(including the Real Estate Collateral) and the conduct of its businesses.


3.10      Matters Relating to the Collateral.


3.10a    Title.  The Borrower owns good and indefeasible fee simple title to the
Collateral.  As of the effective date hereof, none of the Collateral is subject
to any Encumbrance, except for Permitted Encumbrances, including those listed on
Schedule 3.10a.  The Borrower has received all deeds, assignments, waivers,
consents, non-disturbance and recognition or similar agreements, bills of sale
and other documents and instruments, have been granted all easements and
rights-of-way, and have duly effected all recordings, filings and other actions
necessary to establish, protect and perfect the Borrower's right, title and
interest in and to all of the Collateral.


-16-

--------------------------------------------------------------------------------


3.10b    No Options, Etc.  Except for Leases of the Property in the ordinary
course of business, the Borrower is not obligated under or a party to any
option, right of first refusal or other contractual obligation to sell, assign,
lease or dispose of any of the Property or the Collateral.


3.10c    Condemnation Proceedings.  The Borrower has not received any notice of
and has no knowledge of any pending, or threatened in writing condemnation
proceeding affecting the Real Estate Collateral or any part thereof.


3.10d    Casualty Loss.  No portion of the Property has suffered any material
damage by fire or other casualty loss except for those (i) of which the Borrower
has given the Bank notice and (ii) as to which the Property has been completely
repaired and restored to its original condition.


3.10e    Use of Property.   The present and anticipated use of the Property
complies with all applicable zoning ordinances, regulations and restrictive
covenants affecting the Land, and all other Governmental Rules, Governmental
Approvals and Property Restrictions with respect to such current and anticipated
use have been satisfied.


3.10f     Utilities and Municipal Services.  All utility and municipal services
necessary for the construction, operation and leasing of the Building and the
Improvements and the use and operation thereof for their present and intended
purpose are available at the Property, including water, sanitary and storm
sewer, electric, gas and telephone facilities, and shall, by the Completion
Date, be installed and operating.  All such utilities enter the Land through
adjoining public streets or, if any pass through adjoining private lands, they
do so in accordance with valid easements.  The Land has direct, unfettered
access to sewer rights-of-way.


3.10g    Streets and Access.  All streets and rights-of-way necessary for the
full utilization of the Property for its intended purpose have been completed or
shall be completed by the Completion Date.


3.10h    Subdivision; Development.  The Land is a separately subdivided parcel
or parcels in accordance with all Governmental Rules and Governmental Approvals
regulating subdivision and land development.  The development of the Land has
been completed in accordance with all requirements of all applicable
Governmental Authorities having jurisdiction to regulate or control subdivision
and/or development.


3.10i     Flood Area.  Except as shown on the Survey, none of the Improvements
is in an "area of special flood hazard", as defined in the Flood Insurance Act
of 1968.


3.10j     Governmental Rules; Governmental Approvals.  The development,
construction and/or renovation of the Building and Improvements and the present
and intended use, leasing and occupancy of the Building and Improvements will
comply with all applicable Governmental Rules and restrictive covenants and all
Governmental Approvals.


-17-

--------------------------------------------------------------------------------


3.10k    Bank's Lien.  The Bank's Lien in the Collateral will be, after the
recordation of all Security Documents in the appropriate filing offices, a first
priority perfected lien upon the Collateral, subject only to Permitted
Encumbrances.


3.10l      Information.  The Borrower has delivered to the Bank, a true and
correct copy of, all Governmental Approvals, the Management Agreement, and any
certificates, consents, amendments, extensions, waivers and other documents in
connection with any of the foregoing.  There are no other agreements or
contracts affecting or relating to the use, management, leasing or construction
of the Property.  All surveys, plot plans and similar documents furnished by the
Borrower to the Bank in connection with the Property are, to the best of the
Borrower's knowledge, accurate and complete in all material respects as of their
respective dates.


3.10m    Tax Returns and Payments.  The Borrower has filed all Federal, state,
local and other tax returns required by law to be filed.  The Borrower has paid
all taxes, assessments and other governmental charges levied upon the Borrower
or any of its properties, assets, income or franchises which are due and
payable, other than (i) those presently payable without penalty or interest,
(ii) those which are being contested in good faith by appropriate proceedings
and (iii) those which, if not paid, would not, in the aggregate, have a Material
Adverse Effect; and as to each of items (i), (ii) and (iii), the Borrower has
set aside on its books reserves for such claim as are determined to be adequate
by application of GAAP consistently applied.  The charges, accruals, and
reserves on the books of the Borrower in respect of Federal, state and local
taxes for all fiscal periods to date are adequate, and the Borrower does not
know of any unpaid assessments for additional Federal, state, local or other
taxes for any such fiscal period or any basis therefor. Except as set forth in
the Title Insurance Policy, there are no pending or, to the Borrower's
knowledge, proposed, special or other assessments for public improvements or
otherwise affecting the Property, nor are there any contemplated Improvements to
the Property that may result in such special or other assessments.


3.10n     Use of Property.  The Property is and will be used only as a for-rent,
office and retail complex and for other appurtenant and related uses.


3.10o      Physical Condition.  Except as disclosed in any physical conditions
reports delivered to the Bank in connection with the Loan, the Property,
including all Buildings, Improvements, parking facilities, sidewalks, storm
drainage systems, roofs, plumbing systems, HVAC systems, fire protection
systems, electrical systems, equipment, elevators, exterior sidings and doors,
landscaping, irrigation systems and all structural components, are in good
working condition, order and repair in all material respects; there exists no
structural or other material defects or damages in any of the Property, whether
latent or otherwise, and the Borrower has not received notice from any insurance
or bonding company of any defects or inadequacies in any of the Property or any
part thereof, that would adversely affect the insurability of the same or cause
the imposition of extraordinary premiums or charges thereon or of any
termination or threatened termination of any policy of insurance or bond.


3.10p      Boundaries.  All of the Improvements which were included in
determining the appraised value of the Property lie wholly within the boundaries
and building restriction lines of each such individual portion of the Property,
and no Improvements on adjoining properties encroach upon any such individual
portion of the Property, and no Encumbrances or Property Restrictions upon any
individual portion of the Property encroach upon any of the Improvements, so as
to affect the value or marketability of the applicable individual portion of the
Property, except for those which are insured against under the Title Policy.


-18-

--------------------------------------------------------------------------------


3.10q      Survey.  To the Borrower's knowledge, the Survey or Surveys of the
Property delivered to the Bank in connection with this Agreement do not fail to
reflect any material survey matter affecting the Property or title thereto.


3.11        Insurance.  The Borrower currently maintains insurance which meets
or exceeds the requirements of Section 4.8 hereof and the applicable insurance
requirements set forth in the other Loan Documents, and such insurance is
provided by reputable and financially sound insurers and is of such types and at
least in such amounts as are customarily carried by, and insures against such
risks as are customarily insured against by similar businesses similarly
situated and owning, leasing and operating similar properties to those owned,
leased and operated by the Borrower.  All of such insurance policies are valid
and in full force and effect.  No notice has been given or claim made and no
grounds exist to cancel or avoid any of such policies or to reduce the coverage
provided thereby.


3.12        Consents and Approvals.  Except for the filing of the Security
Documents with the appropriate filing office, no order, authorization, consent,
license, validation or approval of, or notice to, filing, recording, or
registration with any Governmental Authority, or the exemption by any such
Governmental Authority, is required to authorize, or is required in connection
with, (i) the execution, delivery and performance of any of the Loan Documents
or (ii) the legality, binding effect or enforceability of any of the Loan
Documents.


3.13        Federal Reserve Regulations.  No part of the proceeds of the Loan
will be used for the purpose of purchasing or acquiring any "margin stock"
within the meaning of Regulation U of the Board of Governors of the Federal
Reserve System or for any other purpose which would be inconsistent with such
Regulation U or any other regulations of such Board of Governors, or for any
purposes prohibited by Governmental Rules or by the terms and conditions of this
Agreement or any other Loan Document.


3.14        Investment Company Act; Other Regulations.  The Borrower is not an
"investment company", within the meaning of, or that is required to register
under, the Investment Company Act of 1940, as amended, nor is the Borrower a
company "controlled" by an "investment company" under such act, as amended.


3.15        Assets of the Borrower.  The Borrower owns no material assets other
than the Real Estate Collateral, the Morgantown Commons and personal property
related thereto.


3.16        Violations of Anti-Terrorism Laws.  The Borrower is not in violation
of any Anti-Terrorism Law and the Borrower has not engaged in or conspired to
engage in any transaction that evades or avoids, or has the purpose of evading
or avoiding, or attempts to violate, any of the prohibitions set forth in any
Anti-Terrorism Law.


-19-

--------------------------------------------------------------------------------


3.17        Blocked Persons.  To the knowledge of the Borrower, the proceeds
from the Loan will not benefit a Blocked Person.


3.18        Full Disclosure.  No Loan Document and no other document,
certificate or statement furnished to the Bank by or on behalf of the Borrower
pursuant to this Agreement contains any untrue statement of a material fact or
omits to state a material fact necessary in order to make the statements
contained herein and therein, in light of the circumstances under which they
were made, not misleading.  There is no fact known to the Borrower which
materially and adversely affects the business, property, assets, financial
condition, results of operations or prospects of the Borrower or the Real Estate
Collateral which has not been set forth in the Loan Documents, or any other
documents, certificates and statements (financial or otherwise) furnished to the
Bank by or on behalf of the Borrower prior to or on the date hereof in
connection with the transactions contemplated hereby.


ARTICLE 4.     AFFIRMATIVE COVENANTS


From the date hereof and thereafter until the Loan and all other Obligations of
the Borrower hereunder are paid in full the Borrower agrees, for the benefit of
the Bank, that it will comply with each of the following covenants:


4.1        Use of Proceeds.  The Borrower shall use proceeds of the Loan only to
refinance existing Indebtedness associated with the Real Estate Collateral and
costs incurred in connection with the closing of the Loan, all as shown on the
Settlement Statement.


4.2        Delivery of Financial Statements and Other Information.  The Borrower
shall deliver or cause to be delivered to the Bank the following financial
statements and other information:


4.2a      Annual Reports and Tax Returns.  As soon as available and in any event
(i) within 120 days after the end of each Fiscal Year of the Borrower, a balance
sheet as of the end of such Fiscal Year and the related state­ments of
operations and cash flows, prepared in accordance with GAAP and setting forth in
each case in comparative form the figures for the previous Fiscal Year, all
presenting fairly the financial condition of the Borrower, in such reasonable
detail as the Bank may request from time to time, and which, commencing with the
statement for the fiscal year ending December 31, 2009 and thereafter, shall be
prepared and audited on an unqualified basis by a certified public accounting
firm reasonably acceptable to the Bank; and (ii) within 15 days after filing, a
copy of the Borrower's federal income tax return and all schedules thereto.


4.2b      Annual Rent Rolls. As soon as available and in any event within 120
days after the end of each Fiscal Year of the Borrower, the Borrower shall
deliver to the Bank current rent rolls for the Building.


4.2c      Other Reports, Information and Notices.  The Borrower will deliver to
the Bank, within the time periods set forth below, the following other reports,
information and notices:


-20-

--------------------------------------------------------------------------------


(i)          Notice of Defaults and  Material Adverse Changes.  Promptly after
the Borrower has learned of the occurrence or existence of a Default, Event of
Default, an event or set of circumstances which has had or which in the
reasonable judgment of the Borrower may result in a Material Adverse Effect, or
a Material Adverse Change, telephonic notice thereof specifying the details
thereof, the anticipated effect thereof and the action which the Borrower or the
affected Person has taken, is taking or proposes to take with respect thereto,
which notice shall be promptly confirmed in writing within ten (10) days by the
Borrower if such Event of Default has not been cured before said ten (10) days
period.


(ii)         Notice of Litigation.  (A)  Promptly after the commencement
thereof, written notice of any action, suit, proceeding or investigation before
any Governmental Authority, court or arbitrator affecting the Real Estate
Collateral or any Loan Party, which, if adversely determined, would reasonably
be expected to result in a Material Adverse Change, and (B) promptly after the
Borrower has notice thereof, written notice of any decision, ruling, judgment,
appeal or reversal in connection with any such action, suit, proceeding or
investigation.


(iii)        Notice of Casualty Loss or Condemnation.  Reasonably promptly, upon
the occurrence thereof or the receipt by the Borrower of notice thereof, written
notice of any material casualty loss affecting any of the Collateral or any
condemnation proceedings affecting any of the Real Estate Collateral.


4.2f       Additional Information; Inspection.  The Borrower shall deliver or
cause to be delivered to the Bank such additional financial statements, reports,
financial projections, notices and other information, whether or not financial
in nature, with respect to the Real Estate Collateral and the Borrower as the
Bank may reasonably request from time to time upon reasonable notice. The
Borrower will permit the Bank and the Bank's designated employees, agents and
representatives after reasonable notice from the Bank to the Borrower, (i) to
have access, at any time and from time to time, during normal business hours to
visit and inspect the Real Estate Collateral, (ii) to examine, audit and make
copies of any of the Borrower's books of record and books, records and
accounting data and other documents of the Borrower, relating to the Real Estate
Collateral, and the Loan, and at any time and from time to time, during normal
business hours, to such reports and returns as the Borrower may file with any
Governmental Authority, and (iii) to discuss the Borrower's affairs and accounts
and the Real Estate Collateral with, and be advised about them by, the Borrower,
and its officers and Property Manager.


4.3        Preservation of Existence; Qualification.  At its own cost and
expense, the Borrower will and will cause the General Partner to do all things
necessary to preserve and keep in full force and effect its qualifications under
the laws of the State of West Virginia, the state of its formation and each
state where, due to the nature of its activities or the ownership of its
properties, qualification to do business is required and where the failure to be
so qualified would reasonably be expected to have a Material Adverse Effect.


4.4        Compliance with Laws, Property Restrictions, Contracts and
Leases.  The Borrower shall comply in all material respects with all applicable
Governmental Rules, any Anti-Terrorism Law and Property Restrictions and the
terms and conditions of all Governmental Approvals, with respect to the Building
and its use, occupancy, operation and rental.  The Borrower shall comply with
each material contract and agreement to which the Borrower is a party and which
relates to the Real Estate Collateral, including but not limited to all Leases
and other agreements for the use of the Building.


-21-

--------------------------------------------------------------------------------


4.5        Accounting System; Books and Records.  The Borrower shall maintain a
system of accounting established and administered in accordance with GAAP
consistently applied and will set aside on its books all such proper reserves as
shall be required by GAAP.  Further, the Borrower will maintain proper books of
record and account in accordance with GAAP in which full, true and correct
entries shall be made of all of its properties, assets, dealings and business
affairs.


4.6        Payment of Taxes and Other Liabilities.  The Borrower shall promptly
pay and discharge all liabilities to which it is subject or which are asserted
against it, including but not limited to all taxes, assessments and governmental
charges and levies upon it or upon any of its income, profits, or properties,
including but not limited to the Real Estate Collateral, prior to the date on
which penalties attach thereto; provided, however, that for purposes of this
Agreement, the Borrower shall not be required to pay any tax, assessment, charge
or levy (i) the payment of which is being contested in good faith by appropriate
and lawful proceedings diligently conducted and (ii) as to which the Borrower
shall have set aside on its books reserves for such claim as are determined to
be adequate by the application of GAAP, but only to the extent that failure to
discharge any such liabilities would not result in any additional liability
which would have a Material Adverse Effect; and provided, further, that the
Borrower shall promptly pay all such contested liabilities if the failure to do
so would result in an Encumbrance on any of the Collateral which is not a
Permitted Encumbrance.  The Borrower shall promptly deliver to the Bank
satisfactory evidence of the payment of real estate taxes and assessments
relating to the Real Estate Collateral.


4.7        Establishment of Certain Accounts:


4.7a      Tax and Insurance Escrow Account.  After the occurrence of an Event of
Default, the Borrower shall establish, fund and maintain a Tax and Insurance
Escrow Account with the Bank.  At such time, the Borrower shall deposit into the
Tax and Insurance Escrow Account an amount which is sufficient to pay all real
estate taxes and assessments and insurance premiums for the Real Estate
Collateral for one year.  The Borrower shall pay all such real estate taxes and
assessments and insurance premiums, and shall promptly deliver to the Bank
evidence of payment.  Upon receipt of satisfactory evidence of payment, the Bank
shall reimburse the Borrower for such payments out of funds in the Tax and
Insurance Escrow Account.  In addition to the initial funding of the Tax and
Insurance Escrow Account, the Borrower shall deposit into such account monthly,
no later than the tenth (10th) day of each month, beginning, as to each real
estate tax, assessment or insurance premium, the first month following the
occurrence of such Event of Default during which such tax, assessment or premium
is actually due to be paid, an amount equal to one-twelfth of the estimated
total of such real estate tax, assessment or insurance premium, as the case may
be, for one year.


4.7b      Lockbox Account; Substitute Collateral.  At any time during the term
hereof, in the event that any one of the Anchor Tenants provides notice that
they will not be renewing their lease upon the expiration of the current term
thereof (each, a "Termination Notice"), the Borrower shall, at its option,
either:


-22-

--------------------------------------------------------------------------------


(i)          Letter of Credit:  prior to the date the applicable Anchor Tenant
ceases occupancy of the relevant premises, deliver to Bank an acceptable Letter
of Credit in the amount of $1,500,000 which the Bank shall hold as additional
Collateral until such time as a satisfactory replacement Tenant (a "Replacement
Anchor") has occupied the demised premises under a new Lease reasonably
satisfactory to the Bank (a "Replacement Anchor Lease") and begun paying rent
thereunder, at which time the Letter of Credit shall be released by the Bank and
returned to the Tenant, or


(ii)         Lockbox Account:   promptly after receiving the Termination Notice,
establish with the Bank pursuant to the Lockbox Agreement the Lockbox Account,
in the name of Borrower with Bank as custodian, into which proceeds and
collections of amounts due under the Leases shall be deposited from time to time
in accordance with the terms of this Agreement.  After the establishment of the
Lockbox Account:


(A)        The Borrower agrees to promptly direct all Tenants to make all rental
and other payments to the Lockbox Account designated by Bank, or as otherwise
directed by Bank pursuant to the terms of the Lockbox Agreement.  If the Bank
learns that the Borrower has failed to give such notice or direction to the
Tenants, then the Bank may itself so notify or direct the Tenants.  This
Agreement shall be sufficient evidence of such right and the Tenants may rely
hereon and shall be under no obligation to see to the application of such moneys
or other property by the Bank.  The Bank is, and its duly authorized agents are
hereby authorized by the Borrower to endorse for and on the Borrower's behalf
and deposit all drafts and checks payable to the Borrower in the Lockbox
Account.


(B)         All checks, drafts, acceptances, notes, cash and other forms of
payment received from the Tenants in payment on the Leases and transmitted to
the Lockbox Account, or otherwise to the Bank will be promptly deposited in the
Lockbox Account.  The Borrower acknowledges and agrees that the Lockbox Account
will be maintained for the convenience and benefit of the Bank consistent within
the terms of this agreement and the Lockbox Agreement.


(C)         In the event Borrower (or any of its affiliates, owners, directors,
officers, employees or agents) shall receive any cash, checks, notes, drafts or
similar items of payment relating to the Leases (or proceeds thereof), then no
later than the fifth Business Day following receipt thereof, Borrower shall
deposit or cause the same to be deposited in kind in the Lockbox Account.  All
cash, notes, checks, drafts or similar items of payment by or for the account of
Borrower shall be the sole and exclusive property of Bank immediately upon the
earlier of the receipt of such items by Bank or the receipt of such items by
Borrower; provided, however, that for the purpose of computing interest
hereunder such items shall be deemed to have been collected and shall be applied
by Bank on account of the Obligations two (2) Business Days after receipt by
Bank (subject to correction for any items subsequently dishonored for any reason
whatsoever).  Notwithstanding anything to the contrary herein, all such items of
payment shall, solely for purposes of determining the occurrence of an Event of
Default, be deemed received upon actual receipt by the Bank, unless the same are
subsequently dishonored for any reason whatsoever.


-23-

--------------------------------------------------------------------------------


(D)         Throughout the term of this Agreement, the Bank shall be a pledgee
in possession of the funds deposited in the Lockbox Account and shall have the
sole and exclusive right to endorse any check, security or other instrument
presented for deposit in the Lockbox Account and to withdraw or order a transfer
from the Lockbox Account, and the Borrower hereby appoints the Bank the true and
lawful attorney of the Borrower, with full power of substitution, for the
purpose of such endorsement or making any such withdrawal or ordering any such
transfer from the Lockbox Account, which appointment is coupled with an interest
and is irrevocable.  The Bank shall have no obligation to withdraw any amounts
from the Lockbox Account unless such amounts represent good and collected funds.


(E)         So long as no Event of Default has occurred and is continuing, and
provided that neither the Lockbox Account nor any funds deposited therein are
then subject to any writ, order, judgment, warrant of attachment, execution or
similar process, on each Business Day all amounts deposited in the Lockbox
Account during the term of this Agreement shall be withdrawn or transferred by
the Bank to be applied to the following items in the following order:


(a)          funds sufficient to pay standard ongoing operating costs related to
the operation and maintenance (excluding capital improvements) shall be funded
into the Borrower's operating accounts as directed by Borrower;


(b)          an amount up to $1,500,000 in the aggregate shall be delivered to
the Bank to be held in a separate account (the "Replacement Escrow Account") to
be used for the payment or reimbursement of costs incurred by the Borrower in
connection with the Replacement Anchor Lease including leasing commissions,
tenant improvement costs, and other costs as approved by the Bank in its
reasonable discretion.  Such funds may be drawn by the Borrower monthly as costs
are incurred subject to receipt by the Bank of reasonable supporting
documentation, and in the event such costs relate to construction of tenant
improvements, compliance with Bank's standard construction draw procedures;


(c)          any funds collected in the Lockbox Account in excess of the amount
of $1,500,000.00 shall be deposited into a demand deposit account of the
Borrower at the Bank.


(d)          at such time as the Replacement Anchor has occupied the demised
premises under the applicable Replacement Anchor Lease and begun paying rent
thereunder, any amounts remaining in the Replacement Escrow Account shall be
released by Bank and funded into the Borrower's operating accounts as directed
by Borrower.


Upon the occurrence and during the continuance of any Event of Default, the Bank
may draw on the Letter of Credit or appropriate and apply the funds deposited in
the Lockbox Account then, or at any time thereafter, either (i) to the payment
in full of all outstanding Obligations in accordance with the terms of this
Agreement or (ii) to pay for any tenant improvement costs incurred in connection
with any Replacement Anchor Lease, which the Borrower has failed to pay for
within five (5) Business Days of notice thereof.


-24-

--------------------------------------------------------------------------------


4.8          Insurance.  The Borrower shall maintain at all times, and provide
the Bank with any evidence or information as may be requested by the Bank from
time to time with respect to, adequate insurance to the satisfaction of the Bank
with financially sound and reputable insurers acceptable to the Bank, against
(i) such risks of loss as are customarily insured against and in amounts
customarily carried by Persons owning, leasing or operating properties similar
to the Real Estate Collateral, including, but not limited to, fire, theft and
extended coverage insurance in an amount at least equal to the full and total
replacement cost of the Building (including boiler coverage, if the Real Estate
Collateral has a boiler), (ii) loss of income from the Borrower's operation of
the Building for the period for which such income is lost for the Building (but
not over twelve (12) months), (iii) liability insurance covering injury and
damage to persons and property in amounts reasonably satisfactory to the Bank,
(iv) flood insurance, if any part of the Land is located in an "area of special
flood hazard", as defined in the Flood Insurance Act of 1968, in an amount equal
to the full and total replacement cost of the Real Estate Collateral, and (v)
such other insurance as Bank may reasonably request from time to time that is
generally available at commercially reasonable rates, all of the foregoing to be
acceptable to the Bank at all times during the term hereof.  All such insurance
shall name the Bank as the loss payee of such insurance and shall have a long
form mortgagee and lender's loss payable endorsement in favor of the Bank,
providing that such coverage cannot be affected by the acts or omissions of the
Borrower, and providing for at least thirty (30) days' written notice to the
Bank prior to cancellation and, in this regard, the Borrower shall cause a copy
of each policy and an original "Evidence of Insurance" (ACORD Form 27) as to
property insurance, and an original "Certificate of Insurance" as to liability
insurance, to be delivered to the Bank prior to the Bank making the Loan to the
Borrower under this Agreement and no later than thirty (30) days prior to the
expiration of any such insurance coverage.  The Borrower shall also be
adequately insured at all times to comply with the insurance provisions of all
applicable workers' compensation and similar laws and will effect all such
insurance under valid and enforceable policies with insurers satisfactory to the
Bank.


4.9          Maintenance of Collateral.  The Borrower shall, at its own expense,
maintain, preserve, protect and keep the Building and the other Collateral in
good repair, working order and condition (ordinary wear and tear excepted), and
make all necessary and proper repairs, renewals and replacements so that the
Collateral shall at all times be in good condition and fit and proper for the
respective purposes for which it was originally intended, erected or installed,
its business carried on in connection therewith may be properly and
advantageously conducted at all times.


4.10        Indemnification.  The Borrower shall indemnify and hold each
Indemnified Person harmless from and against all liabilities, claims, damages,
costs and expenses (including but not limited to the reasonable legal fees and
disbursements of the Bank's counsel, and the costs of investigation, all both at
trial and on appeal) in any actions or proceedings now or hereafter pending or
threatened against the Bank arising out of, resulting from, or in any manner
relating to the transactions described in the Loan Documents and any action
taken by the Bank which were reasonably believed by the Bank to be taken
pursuant to the Loan Documents, including without limitation, any violations of
any Governmental Approvals, Governmental Rules, Property Restrictions, except to
the extent the same are caused by the gross negligence or willful misconduct of
the Bank.  Immediately upon demand by the Bank, the Borrower shall defend any
such action or proceeding brought against any Indemnified Person, or the
Indemnified Person may elect to conduct its own defense at the expense of the
Borrower.  The provisions of this Section 4.10 shall survive the termination of
this Agreement and the repayment of the Obligations.


-25-

--------------------------------------------------------------------------------


4.11        Roof Replacement Escrow Account.  As of the Closing Date, the
Borrower shall establish, fund and maintain a separate escrow account (the "Roof
Replacement Escrow Account") with the Bank.  At such time, the Borrower shall
deposit into the Roof Replacement Escrow Account One Million Dollars
($1,000,000.00) to pay for the replacement or repair of portions of the roof of
the Property based on the recommendations of the Bank's Inspecting
Engineer.  Said escrow funds will be disbursed periodically as work is
completed, upon proof of payment and satisfactory inspection of such replacement
or repair work.


4.12        Further Assurances; Power of Attorney.  At any time and from time to
time, upon the Bank's reasonable request, the Borrower shall make, execute and
deliver, and shall cause any other Person to make, execute and deliver, to the
Bank, and where appropriate shall cause to be recorded or filed, and from time
to time thereafter to be re-recorded and refiled at such time and in such
offices and places as shall be deemed desirable by the Bank in its reasonable
discretion, any and all such further security documents, certificates and other
documents and instruments as the Bank may consider necessary or desirable in its
reasonable discretion in order to effectuate, complete, perfect, continue or
preserve the Obligations of the Borrower hereunder or under the other Loan
Documents and the Encumbrances created thereby.  The Borrower hereby appoints
the Bank, and any of its officers, directors, employees and authorized agents,
at any time, with full power of substitution, upon any failure by the Borrower
to take or cause to be taken any action described in the preceding sentence, to
make, execute, record, file, re-record or refile any and each such security
document, instrument, certificate and document for and in the name of the
Borrower.  The power of attorney granted pursuant to this Section 4.12 is
coupled with an interest and shall be irrevocable until all of the Obligations
are paid in full and the Bank has no further obligation to make advances
hereunder.


4.13        Debt Service Coverage Ratio.  The Borrower shall maintain a Debt
Service Coverage Ratio of at least 1.40 to 1.0 at all times during the term of
the Loan, to be calculated at the end of each Fiscal Quarter of the Borrower,
assuming principal and interest payments in an amount which would, at the
currently applicable interest rate set forth in the Note, (giving effect to any
applicable Rate Management Agreement) amortize over a period of twenty-five (25)
years the then outstanding principal under the Note.  As soon as available, but
in any event within thirty (30) days after each Fiscal Quarter end, the Borrower
shall deliver to the Bank a certificate, executed by a senior officer,
containing calculations in sufficient detail to demonstrate compliance with the
Debt Service Coverage Ratio requirement as of such Fiscal Quarter End.
 
-26-

--------------------------------------------------------------------------------


ARTICLE 5.   NEGATIVE COVENANTS


From the date hereof and thereafter until the Loan and all other Obligations of
the Borrower hereunder are paid in full, the Borrower agrees, for the benefit of
the Bank, that it will comply with each of the following covenants:


5.1           Indebtedness.  The Borrower shall not create, incur, assume or
permit to exist or remain outstanding any Indebtedness except for (i) the
Obligations, (ii) other Indebtedness owed by the Borrower to the Bank from time
to time, and (iii) Indebtedness secured by personal property being leased by the
Borrower and by purchase money security interests in equipment, personal
property affixed to or being added to the Building and vehicles.


5.2           Encumbrances.  The Borrower shall not create, assume, incur or
suffer to exist any Encumbrance upon the Real Estate Collateral or any of the
other Collateral except for Permitted Encumbrances.


5.3           Liquidations, Mergers, Consolidations, Acquisitions, Sales of
Interests.  The Borrower shall not dissolve, liquidate its assets in whole or in
part or wind up its affairs, or become a party to any merger or consolidation,
or acquire by purchase, lease or otherwise all or substantially all of the
assets, capital stock or other equity interests of any other Person.


5.4           Organizational Matters.  The Borrower shall not change its name or
change its form or state of organization without giving the Bank sixty (60)
days' prior written notice thereof, or (ii) amend its limited partnership
agreement or limited partnership certificate.


5.5           Dispositions of Assets.  The Borrower shall not sell, convey,
assign, lease, abandon or otherwise transfer or dispose of, voluntarily or
involuntarily, any interest in the Real Estate Collateral or any of the other
Collateral, except for:


(i)            Leases of the Building in the ordinary course of business subject
to the provisions of Section 5.12;


(ii)           sales, transfers, leases or dispositions of furniture, fixtures
and equipment in the ordinary course of business assets which are no longer
necessary or required for the operation of the Building in compliance with the
Loan Documents; and


(iii)          sales, transfers, leases or dispositions of furniture, fixtures
and equipment in the ordinary course of business which are replaced by
substitute assets acquired or leased by the Borrower; provided, however, that
such substitute assets shall be subject to Bank's Lien; and


(iv)          the sale, transfer, lease, or other disposition the Morgantown
Commons, the Outlots and personal property related thereto; which the Bank
hereby prospectively consents to, and agrees to execute any releases required in
connectin therewith; and


(v)           Permitted Exceptions.


-27-

--------------------------------------------------------------------------------


5.6           Use of Real Estate Collateral.  The Borrower shall not use the
Real Estate Collateral for any purpose or in any manner which is in any way
inconsistent with or contrary to the use of the Real Estate Collateral as
contemplated by and as set forth in any of the Loan Documents or inconsistent
with or contrary to any Property Restriction, Governmental Approval or
Governmental Rule.


5.7           Change of Business.  The Borrower shall not engage in any business
other than the ownership, operation, leasing and maintenance of the Real Estate
Collateral and the adjoining facility commonly known as Morgantown Commons, and
activities incidental thereto.


5.8           Lease Amendments .  The Borrower shall not, without the prior
written consent of the Bank, enter into any amendment to any Lease demising more
than 10,000 square feet of leaseable area in the Real Estate Collateral, which
has any of the following effects:  (i) a decrease in the term of the Lease, (ii)
a material reduction in the square footage of the demised premises under such
Lease, (iii) a material decrease in the consideration (including base rent,
additional rent, etc.) paid by the Tenant under such Lease.


5.9           Publicity.  The Borrower shall not erect any sign upon the Real
Estate Collateral or engage in any other publicity regarding the financing
provided by the Bank without the Bank's prior written approval.


5.10         Ownership or Acquisition of Assets.  The Borrower shall not acquire
or own any material assets other than the Real Estate Collateral and Morgantown
Commons and such incidental personal property related thereto as may be
necessary for the operation of such properties.


5.11         Distributions.  Borrower may make dividend payments and
distribution payments so long as no Event of Default has occurred and is
continuing under the Loan Documents or would occur as a result of such payments;
and, at the time of the proposed dividend or distribution, the requirement that
the Borrower provide a Letter of Credit or maintain the Lockbox Account under
the terms of Section 4.7b is not currently in effect unless (i) the Borrower has
furnished the Letter of Credit required thereunder, (which Letter of Credit
shall be released by the Bank upon satisfaction of the following condition), or
(ii) the amount on deposit in the Replacement Escrow Account (as set forth in
Section 4.7(b)(ii)) is at least $1,500,000.00.


5.12         Lease of Building.  The Borrower shall not Lease any portion of the
Building unless (i) the Lease is substantially in a form previously approved by
the Bank and contains provisions satisfactory to the Bank that the Lease is
subordinate to the Loan and that the Tenant will attorn to Bank or a purchaser
as landlord in the event of foreclosure on the Loan, and (ii) if the proposed
Lease is for a space in excess of 10,000 square feet, the Bank, in its
commercially reasonable discretion approves of the tenant and the substantive
terms of the Lease.  If the Bank fails to respond within ten (10) days after
receipt of a request from Borrower for approval of any Lease, said Lease shall
be deemed approved by Bank.


-28-

--------------------------------------------------------------------------------


5.13         Affiliate Transactions.  The Borrower shall not enter into, or be a
party to, any transaction with an Affiliate of Borrower except in the ordinary
course of business and on terms which are fully disclosed to the Bank in advance
and which terms are no less favorable to Borrower than would be obtained in a
comparable third-party transaction negotiated at arm's-length.


ARTICLE 6.   CONDITIONS PRECEDENT


6.1           Conditions to the Loan.  The obligation of the Bank to make the
Loan is subject to the satisfaction of each of the conditions precedent set
forth in this Article 6.


6.1a         No Default or Event of Default, Etc.  The Borrower and the other
Loan Parties shall have performed and complied with all agreements and
conditions required in the Loan Documents to be performed or complied with prior
to making the disbursement and, at the time of making the disbursement, or as a
result of making the disbursement, no Default or Event of Default has occurred
and is continuing or will be caused by the making of the disbursement.


6.1b         No Material Adverse Change.  At the time of making the
disbursement, no Material Adverse Change has occurred and is continuing with
respect to any Loan Party, and no circumstances exist which would reasonably be
expected to cause a Material Adverse Effect.


6.1c         Representations Correct.  The representations and warranties
contained in Article 3 hereof and otherwise made in writing by or on behalf of
the Borrower or any other Loan Party in connection with the transactions
contemplated by this Agreement and the other Loan Documents shall be (i) correct
when made and (ii) correct in all material respects at the time of making the
disbursement.


6.1d         Leases.  The Borrower shall have delivered to the Bank (i) copies
of all Leases for the Building or any portion thereof then in effect, (ii)
satisfactory estoppel letters for Tenants occupying, in the aggregate, at least
75% of the grosss/leasable square footage of the Building, and (iii) an
SNDA/Estoppel executed by the Borrower and each Tenant of the Building occupying
in excess of 10,000 square feet.


6.1e         Participations.  The Bank shall have entered into satisfactory
participation agreements selling participations in the Loan in the aggregate
amount of $25,000,000.


6.1f          Other Conditions to Disbursements.  All other applicable
conditions to making disbursements set forth in this Article 6 shall have been
satisfied.


6.2            Conditions to Making First Disbursement.  In addition to
satisfaction of each of the conditions precedent set forth in Section 6.1, the
obligation of the Bank to execute the Loan Documents and make the first
disbursement hereunder is subject to the satisfaction of each of the following
conditions precedent:


6.2a          Loan Documents.  The Bank shall have received each of the
following Loan Documents, each duly executed by all of the parties thereto and
each in form and substance satisfactory to the Bank:


-29-

--------------------------------------------------------------------------------


(i) 
this Agreement;

(ii) 
the Note;

(iii) 
the Deed of Trust;

(iv) 
the Assignment of Leases and Rents;

(v) 
the Security Agreement;

(vi) 
the Environmental Indemnity Agreement;

(vii)
a Guaranty Agreement executed by the Guarantor; and

(viii)
all schedules to any of the Loan Documents, prepared by the Borrower and
satisfactory to the Bank.



6.2b         Other Conditions.  The Bank shall have received each of the
following or shall have otherwise determined that each of the following
conditions has been satisfied, each duly executed by all of the parties thereto
or issuers thereof and each in form and substance satisfactory to the Bank in
all respects:


(i)            Insurance.  Copies of the Borrower's insurance policy or
policies, certificates and other evidence of insurance required by Section 4.8,
containing long-form lender loss payable endorsements satisfactory to the Bank
and which in all other respects comply with the requirements of Section 4.8 and
the insurance requirements set forth in the other Loan Documents and current
evidence of insurance for all such policies.


(ii)          Flood Insurance.  If any of the Real Estate Collateral is in an
area of special flood hazard, evidence of satisfactory flood insurance.


(iii)        Environmental Matters.  A phase I environmental assessment of the
Real Estate Collateral, prepared by a firm satisfactory to the Bank, and a
determination by the Bank that the environmental condition of the Real Estate
Collateral, as well as any other environmental considerations affecting the Real
Estate Collateral, are acceptable to it.


(iv)        Appraisal.  The Appraisal, showing that the fair market value of the
Building is at least $53,333,333.34 on an "as-is" basis, and the Loan-to-Value
Ratio does not exceed 75%.


(v)         Title Insurance.  A marked-up title insurance commitment issued by a
title insurance company satisfactory to the Bank, which title insurance company
will, on the Closing Date, issue an ALTA 1992 (or equivalent) loan policy of
title insurance to the Bank insuring the Deed of Trust in the principal sum
secured thereby as a first and prior lien upon the Borrower's fee simple title
to the Real Estate Collateral and all appurtenances thereto (including such
easements and appurtenances as may be required by the Bank), and subject only to
Permitted Encumbrances and such other exceptions as may be approved in writing
by the Bank, and containing such endorsements (including without limitation the
100, 300 and 710 endorsements) and affirmative coverage as are reasonably
required by the Bank.


-30-

--------------------------------------------------------------------------------


(vi)       Survey.  The Survey, which shall be certified to the Bank and to the
title insurance company issuing the title insurance policy.


(vii)     Legal Description.  A metes and bounds legal description of the Land,
compatible with the survey of the Real Estate Collateral described in the
preceding item 6.5f.


(viii)    Lien, Judgment and UCC-1 Searches.  Satisfactory lien, judgment and
UCC-1 financing statement search results for the Borrower.


(ix)      Termination Statements, Etc.  Any and all Uniform Commercial Code
termination statements, mortgage satisfactions and other documents and
instruments of termination and release which are necessary so that the Bank's
Lien is a first and prior lien and security interest, subject only to Permitted
Encumbrances.


(x)      Governmental Approvals; Compliance with Governmental Rules.  (i)
Evidence of the satisfactory subdivision of the Land and the zoning for the Real
Estate Collateral; (ii) evidence of access to and from the Real Estate
Collateral by means of easements benefiting the Real Estate Collateral; (iii)
evidence that all Governmental Rules, Governmental Approvals and Property
Restrictions relating to the Real Estate Collateral have been complied with and
that the present use of the Real Estate Collateral will not violate any
Governmental Rule, Governmental Approval or Property Restriction.


(xi)    Condition of Property.  No portion of the Real Estate Collateral shall
have been damaged by fire or any other casualty and not repaired to the
condition immediately prior to such casualty, and no condemnation or taking of
the Real Estate Collateral, or any portion thereof, shall be pending or
threatened.  Bank shall have received a satisfactory property condition report
from the Inspecting Engineer.


(xii)   Borrower's Corporate Documents.  A certificate, completed and signed by
an authorized officer of the General Partner or other appropriate
representative, and having attached thereto the following documents for the
Borrower, which shall be certified as true and complete:


(A)           A copy of Borrower's Limited Partnership Agreement;


(B)           A good standing certificate issued by the Secretary of State of
West Virginia dated not more than thirty (30) days prior to the date hereof; and


(C)           A good standing certificate issued by the Secretary of State of
Ohio dated not more than thirty (30) days prior to the date hereof; and


-31-

--------------------------------------------------------------------------------


(D)           A certified copy of its limited partnership certificate, certified
as true, complete, correct and in effect by the Secretary of State of Ohio and
dated not more than sixty (60) days prior to the date hereof;


(E)           An incumbency certificate containing the names of the Person or
Persons authorized to execute and deliver the Loan Documents on behalf of the
Borrower.


(xiv)   General Partner Corporate Documents.  A certificate, completed and
signed by the General Partner's secretary or assistant secretary, and having
attached thereto the following documents for the General Partner:


(A)           A certified copy of its articles of incorporation, certified as
true, complete, correct and in effect by the Delaware Secretary of State and
dated no more than sixty (60) days prior to the date hereof;


(B)           A copy of its by-laws and all amendments thereto;


(C)           A good standing certificate issued by the Delaware Secretary of
State dated no more than thirty (30) days prior to the date hereof;


(D)           Resolutions of its Board of Directors authorizing the Borrower to
incur the obligations and execute, deliver and perform the Loan Documents; and


(E)           An incumbency certificate certified by its secretary or assistant
secretary.


(xv)   Settlement Statement.   Receipt by the Bank of a copy of the executed
Settlement Statement.


(xvi)  Opinion of Counsel.  Receipt by the Bank of an opinion or opinions of
counsel to the Borrower and Guarantor in form and substance reasonably
satisfactory to the Bank and its Counsel.


(xvii)   Payment of Facility Fee and Other Amounts.  The Borrower shall have
paid to the Bank the portion of the Facility Fee not previously paid, and shall
have paid any other costs, fees and expenses owed to the Bank on the Closing
Date, including, but not limited, to those fees incurred in connection with the
appraisal and any environmental investigations.


(xviii) Legal Fees.  Receipt by the Bank's counsel, Tucker Arensberg, P.C., of
the legal fees and all expenses incurred by it in connection with the
preparation and negotiation of the Loan Documents and the closing.


-32-

--------------------------------------------------------------------------------


(xix)   Debt Service Coverage Ratio.  Receipt by the Bank of a certificate
signed by an officer of the Borrower evidencing compliance with the Debt Service
Coverage Ratio covenant set forth in Section 4.13.


ARTICLE 7.   EVENTS OF DEFAULT; REMEDIES


7.1        Events of Default.  Each of the following events shall constitute an
Event of Default:


7.1a      Nonpayment of Obligations.  The Borrower shall default in (i) any
payment of principal of the Loan when due, or in the payment of interest on the
Loan when due and such default in payment shall have continued for a period of
three (3) days after the due date; or (ii) any payment of any of the fees,
costs, expenses, indemnities or other amounts due hereunder or under any of the
other Loan Documents when due and such default in payment shall have continued
for a period of five (5) Business Days after the Borrower's receipt of the
Bank's written notice of such default.


7.1b      Nonpayment of Other Indebtedness.  The Borrower shall default in any
payment of principal, interest or other amounts due with respect to any other
Indebtedness (other than the Obligations owed to the Bank hereunder) having an
outstanding balance of $250,000 or more owed by the Borrower to any one Person,
including the Bank, if such default results in the acceleration of such
Indebtedness or gives the holder of such Indebtedness the right to accelerate
such Indebtedness.


7.1c      Insolvency, Etc.


(i)          Involuntary Proceedings.  A proceeding shall have been instituted
in a court having jurisdiction seeking a decree or order for relief in respect
of any Loan Party in an involuntary case under the Federal bankruptcy laws, or
any other similar applicable Federal or state law, now or hereafter in effect,
or for the appointment of a receiver, liquidator, trustee, sequestrator or
similar official or Governmental Authority for such Loan Party or for a
substantial part of its property, or for the winding up or liquidation of its
affairs, and such proceeding shall remain undismissed or unstayed and in effect
for a period of sixty (60) days.


(ii)         Voluntary Proceedings. Any Loan Party shall institute proceedings
to be adjudicated a voluntary bankrupt, or shall consent to the filing of a
bankruptcy proceeding against it, or shall file a petition or answer or consent
seeking reorganization under the Federal bankruptcy laws, or any other similar
applicable Federal or state law now or hereinafter in effect, or shall consent
or acquiesce to the filing of any such petition, or shall consent to or
acquiesce in the appointment of a receiver, liquidator, trustee, sequestrator or
similar official or Governmental Authority for such Loan Party or for a
substantial part of its property, or shall make an assignment for the benefit of
creditors, or shall admit in writing its inability to pay its debts generally as
they become due, or action shall be taken by such Loan Party in furtherance of
any of the foregoing.


-33-

--------------------------------------------------------------------------------


7.1d      Dissolution; Cessation of Business.  Any Loan Party shall dissolve,
liquidate its assets, terminate its existence, cease to exist or permanently
cease operations.


7.1e      Change of Ownership.  The occurrence of a Change of Ownership.


7.1f       Failure to Comply with Loan Documents.  The occurrence of any of the
following:  (i) the Borrower shall default in the due performance or observance
of any covenant, condition or provision set forth in this Agreement which is not
set forth elsewhere in this Section 7.1; or (ii) any Event of Default, as
defined in any other Loan Document, shall occur; or (iii) any Event of Default,
as defined in any other agreement or instrument at any time relating to or
evidencing Indebtedness owed by the Borrower to the Bank shall occur; or (iv)
the Borrower or any other Loan Party shall default in the due performance of any
covenant, condition or provision set forth in any other Loan Documents to which
such Loan Party is a party, and such default described in this Subsection 7.1f
shall not be remedied for a period of thirty (30) days after notice of such
default being delivered by the Bank to the Borrower.


7.1g      Misrepresentation.  Any representation or warranty made by any Loan
Party in any Loan Document to which it is a party is untrue in any material
respect as of the date made, or any schedule, statement, report, notice,
certificate or other writing furnished by any Loan Party to the Bank is untrue
in any material respect on the date as of which the facts set forth therein are
stated or certified.


7.1h      Termination, Invalidity, Etc. of Loan Documents.  Any material
provision of this Agreement or any of the other Loan Documents shall at any time
for any reason cease to be valid and binding on any Loan Party or any other
Person which is a party thereto, or shall be declared to be null and void, or
the validity or enforceability thereof shall be contested by any Loan Party or
other Person which is a party thereto, or any Govern­mental Authority, court or
arbitrator, or any Loan Party or any other Person which is a party to any of
such agreements shall, or shall purport to, terminate, repudiate, declare
voidable or void or otherwise contest any Loan Document to which he or it is a
party or any obligation of any Loan Party under any of the Loan Documents.


7.1i       Material Adverse Change.  The occurrence of any Material Adverse
Change with respect to any Loan Party or the Real Estate Collateral.


7.1j       Adverse Judgments.  Any judgment where the amount not covered by
insurance (or the amount as to which the insurer denies liability) is in excess
of $250,000 shall be rendered against the Borrower or the Property, or there
shall be any attachment, injunction or execution against any such Person or the
Property which is in excess of $250,000, and such judgment, attachment,
execution or order shall remain unpaid, unstayed, undismissed or unappealed for
a period of thirty (30) days, provided, however, if the Borrower delivers a
surety bond in form and substance satisfactory to the Bank in the amount of such
judgment, attachment or execution, no Event of Default shall arise hereunder.


7.1k      Collateral.  A writ or warrant of attachment, garnishment, execution,
distraint or similar process shall have been issued against the Borrower or any
of the Collateral which shall have become final and non-appealable or remain
undischarged and unstayed for a period of thirty (30) days, or a creditor of the
Borrower shall obtain possession of any of the Collateral by levy, distraint,
replevin, self-help or other means of exercising their rights as such a
creditor.


-34-

--------------------------------------------------------------------------------


7.1l        Bank's Lien.  The Bank's Lien in any of the Collateral is or becomes
unperfected or no longer constitutes a first priority perfected lien or security
interest in any of such Collateral, subject only to Permitted Encumbrances.


7.1m      Rate Management Agreements.  Nonpayment by Borrower of any Rate
Management Obligation or the breach by Borrower of any term, provision or
condition contained in any Rate Management Agreement which is not remedied prior
to the expiration of any applicable cure, grace or notice period.


7.2          Remedies.


7.2a        Events of Default Under Section 7.1c or 7.1d.  Upon the occurrence
of an Event of Default set forth in Sections 7.1c or 7.1d, the Loan, the Note,
interest accrued thereon and all other Obligations of the Borrower to the Bank
shall become immediately due and payable, without the necessity of demand,
presentation, protest, notice of dishonor or notice of default, all of which are
hereby expressly waived by the Borrower.


7.2b        Remaining Events of Default.  Upon the occurrence and during the
continuance of any Event of Default (other than those described in Sections 7.1c
and 7.1d) the Bank may, at its option, declare the Loan, the Note , interest
accrued thereon and all other Obligations of the Borrower to the Bank to be due
and payable, (but such declaration shall not include the obligation to unwind
any Rate Management Obligations) without the necessity of demand, presenta­tion,
protest, notice of dishonor or notice of default, all of which are hereby
expressly waived by the Borrower.


7.2c        Additional Remedies.  In addition to the remedies set forth above,
upon the occurrence and during the continuance of any Event of Default, the Bank
shall have all of the rights and remedies granted to it under this Agreement and
the other Loan Documents and all other rights and remedies granted by law to
creditors.


7.2d        Exercise of Remedies; Remedies Cumulative.  No delay on the part of
the Bank or failure by the Bank to exercise any power, right or remedy under
this Agreement or any other Loan Document shall operate as a waiver thereof, nor
shall any single or partial exercise of any power, right or remedy or any
abandon­ment or discontinuance of steps to enforce such right, power or remedy
preclude other or further exercises thereof, or the exercise of any other power,
right or remedy.  The rights and remedies in this Agreement and the other Loan
Documents are cumulative and not exclusive of any rights or remedies (including,
without limitation, the right of specific perform­ance) which the Bank would
otherwise have.


-35-

--------------------------------------------------------------------------------


ARTICLE 8.    GENERAL PROVISIONS


8.1         Amendments and Waivers.  The Bank and the Loan Parties may from time
to time enter into written amendments, extensions, supplements and replacements
to and of this Agreement and the other Loan Documents to which they are parties,
and the Bank may from time to time waive compliance with a provision of any of
such documents.  No amendment, extension, supplement, replacement or waiver
shall be effective unless it is in writing and is signed by the Bank and the
affected Loan Party.  All waivers shall be effective only for the specific
instance and for the specific purpose for which it is given.


8.2         Taxes.  The Borrower shall pay any and all stamp, document, transfer
and recording taxes, filing fees and similar impositions payable or hereafter
determined by the Bank to be payable in connection with this Agreement, the
other Loan Documents and any other documents, instruments and transactions
pursuant to or in connection with any of the Loan Documents.  The Borrower
agrees to save the Bank harmless from and against any and all present and future
claims or liabilities with respect to, or resulting from, any delay in paying or
failure to pay any such taxes or similar impositions.  The obligations of the
Borrower pursuant to this Section 8.2 shall survive the termination of this
Agreement and the repayment of the Obligations.


8.3         Expenses and Fees.  The Borrower shall pay to the Bank or reimburse
the Bank for the following costs, expenses and fees in addition to any other
costs, expenses and fees required to be paid by the Borrower pursuant to any of
the Loan Documents, whether or not the Loan is funded:


(i)           All reasonable costs and expenses of the Bank (including without
limitation the reasonable fees and all disbursements of the Bank's counsel)
actually incurred in connection with:


(A)         the preparation, negotiation, execution and delivery of the Loan
Documents (including without limitation the reasonable fees and disbursements of
the Bank's counsel) and any and all other documents and instruments prepared in
connection herewith, including but not limited to all amendments, modifications,
waivers, consents, forbearances and other documents and instruments prepared or
entered into from time to time, including after the Closing Date;


(B)          the satisfaction of all of the conditions precedent to the Bank's
making the Loan, as set forth in Article 6; and


(C)          and any and all other costs and expenses associated with the making
of the Loan, including without limitation lien and title search costs and fees,
title insurance premiums, environmental assessment and investigation costs,
feasibility studies and engineering reports, recording fees, any stamp or
recording taxes and any brokerage fees;


(ii)          All reasonable costs and expenses of the Bank (including without
limitation the reasonable fees and disbursements of the Bank's counsel actually
incurred) in connection with (A) the collection of the Obligations and the
enforcement of this Agreement and the other Loan Documents, including in
connection with any restructuring or workout of the Obligations arising pursuant
to a breach by any Loan Party of any of the terms, conditions, representations,
warranties or covenants of any Loan Document to which it is a party; (B) the
protection of the Collateral and Bank's Lien; and (C) defending or prosecuting
any actions, suits or proceedings relating to any of the Loan Documents;


-36-

--------------------------------------------------------------------------------


(iii)         The Bank's reasonable third-party costs incurred in connection
with the inspections, reviews and audits of the Borrower's books and records and
of the Collateral and the Building; and


(iv)         All reasonable costs and expenses of the Bank (including without
limitation the reasonable fees and disbursements of the Bank's counsel,
consultants and contractors) in connection with environmental investigation,
testing or other due diligence (A) in contemplation of this Agreement, (B)
during the term hereof as provided herein and in the other Loan Documents, and
(C) following an Event of Default.


All of such costs and expenses shall be payable by the Borrower to the Bank
within ten (10) days following demand therefor or as otherwise agreed upon by
the Bank and the Borrower, and shall constitute Obligations under this
Agreement.  The Borrower's obligation to pay such costs and expenses shall
survive the termination of this Agreement and the repayment of the Obligations.


8.4       Notices.


8.4a     Notice to the Borrower.  All notices required to be delivered to the
Borrower pursuant to this Agreement shall be in writing and shall be sent to the
following address, by hand delivery, recognized national overnight courier
service, telex, telegram, telecopier or by the United States certified mail,
return receipt requested:




Morgantown Mall Associates Limited Partnership
c/o Glimcher Properties Limited Partnership
180 East Broad Street, 21st Floor
Columbus, OH 43215
Attention:   General Counsel
Telecopier: (614) 621-8863


8.4b     Notice to the Bank.  All notices required to be delivered to the Bank
pursuant to this Agreement shall be in writing and shall be sent to the
following address, by hand delivery, recognized national overnight courier
service, telex, telegram, telecopier or by the United States certified mail,
return receipt requested:



First Commonwealth Bank
Central Offices
P.O. Box 400
Indiana, PA 15701-0400
Attention:  Brian J. Pukylo
Telecopier:  (724) 745-1789


-37-

--------------------------------------------------------------------------------


With a copy to:
Tucker Arensberg, P.C.
1500 One PPG Place
Pittsburgh, PA 15222
Attention:   Matthew J. Malcho, Esquire
Telecopier:   (412) 594-5619


All such notices shall be effective three (3) days after mailing, the date of
telecopy transmission or when received, whichever is earlier. The Borrower and
the Bank may each change the address for service of notice upon it by a notice
in writing to the other party hereto. Any such notices to the Borrower shall be
effective whether or not copies of such notices are mailed or transmitted to the
party designated to receive copies of such notices.


8.5       Set-Off.  To secure the repayment of the Obligations, the Borrower
hereby gives to the Bank and any participant in the Loan a lien and security
interest upon and in any of the Borrower's property, credits, securities or
money which may at any time be delivered to, or be in the possession of, or owed
by the Bank and any participant to the Borrower in any capacity whatever.  The
Borrower hereby authorizes the Bank, at any time and from time to time upon the
occurrence and during the continuance of an Event of Default, at the Bank's or
the participant's option, to apply, at the discretion of the Bank or the
participant, to the payment of the Obligations, any and all such property,
credits, securities or money now or hereafter in the hands of the Bank or the
participant or belonging or owed to the Borrower.  The Borrower agrees that each
participant shall be deemed to have, to the extent permitted by applicable law,
the right of setoff in respect of its participation in amounts owing under this
Agreement and the Note to the same extent as if the amount of its participation
were owing directly to it as a lender under this Agreement or the Note.
 
8.6       Interest Limitation.  Notwithstanding anything to the contrary
contained in any of the Loan Documents, the obligations of the Borrower to the
Bank under the Loan Documents are subject to the limitation that payments of
interest to the Bank shall not be required if and to the extent that receipt of
any such payment by the Bank would be contrary to any Governmental Rules
applicable to the Bank which limit the maximum rate of interest which may be
charged or collected by the Bank.  The portion of any such payment received by
the Bank which is in excess of the maximum interest permitted by such
Governmental Rules shall be credited to the principal balance of the Loan.


8.7       No Third Party Rights.  Nothing in this Agreement or any other Loan
Document, whether express or implied, shall be construed to give to any Person
(other than the parties hereto or to such other Loan Document) any legal or
equitable right, remedy or claim under or in respect of this Agreement or such
other Loan Documents, all of which are intended for the sole and exclusive
benefit of the parties hereto and thereto.


-38-

--------------------------------------------------------------------------------


8.8       Participations and Assignments.


8.8a     Sale of Participations and Assignments.  The Bank may, in accordance
with applicable law, and without the consent of the Borrower, at any time sell
participations in, or make assignments of, all or a portion of the Loan, the
Note or any other interest of the Bank hereunder and the other Loan Documents,
to one or more Persons (which may be Affiliates of the Bank).  The Borrower
hereby authorize and consent to the Bank disclosing to any such potential
participant or assignee any information concerning the Borrower or the Property
except social security numbers which shall only be disclosed upon the
acquisition of the participation or assignment as applicable.  In the event of
any such sale of a participation, the Bank's obligations under this Agreement to
the Borrower shall remain unchanged, the Bank shall remain solely responsible
for its performance under this Agreement, the Bank shall remain the holder of
the Note made payable to it for all purposes under this Agreement (including all
voting rights hereunder) and the Borrower shall continue to deal solely and
directly with the Bank in connection with the Bank's rights and obligations
under this Agreement and the other Loan Documents.  In the event of any
assignment, the Borrower agrees to execute any documents and instruments,
including but not limited to amended Notes, deemed reasonably necessary by the
Bank to accomplish such assignment.


8.9       Successors and Assigns.  This Agreement shall be binding upon the
Borrower and the Bank and their respective successors and assigns, and shall
inure to the benefit of the Borrower, the Bank and their respective successors
and assigns; provided, however, that the Borrower shall not assign its rights or
duties hereunder or under any of the other Loan Documents without the prior
written consent of the Bank.


8.10     Severability.  Any provision of this Agreement or any other Loan
Document which is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining portions hereof or affecting
the validity or enforceability of such provision in any other jurisdiction.


8.11     Survival.  Except as otherwise set forth, the representations,
warranties, covenants and agreements of the Borrower contained herein or in the
other Loan Documents or made in writing in connection herewith shall survive the
issuance of the Note and shall continue in full force and effect until payment
in full of the Loan and the other Obligations is made and the Bank has no
further obligation to make advances hereunder.


8.12     Funds Transfer Authorization and Indemnification.   The Borrower shall
pay all charges which the Bank may impose from time to time for transfers of
funds and for following the instructions relating to transfers of funds.  The
Borrower shall also reimburse the Bank upon demand for any out-of-pocket costs
incurred by the Bank in carrying out the instructions given by the Borrower in
connection with transfers of funds.  In no event shall the Bank be responsible
for any loss, claim, liability, damage or other amount arising in any way,
directly or indirectly, from any error, failure, or delay in the performance of
any of the Bank's obligations relating to transfers of funds caused by natural
disaster, fire, war, strike, civil unrest, error in or inoperability of
communication equipment or lines, or any other circumstances beyond the
reasonable control of the Bank.  The Borrower agrees to indemnify each
Indemnified Person and hold each Indemnified Person harmless from any and all
losses, costs, damages and expenses (including reasonable attorneys' fees and
costs, and costs of investigation, both at trial and on appeal), arising
directly or indirectly from, or relating in any manner to, any actions taken by
the Bank in connection with transfers of funds which were reasonably believed by
the Bank to be taken pursuant to the Loan Documents, including but not limited
to actions taken by the Bank to amend or cancel any funds transfer instructions
or any decision by the Bank to effect or not effect a transfer as provided, or
any other action taken by the Bank in good faith pursuant to its
responsibilities relating to transfers of funds under the Loan Documents, unless
arising out of the gross negligence or willful misconduct of the Bank.


-39-

--------------------------------------------------------------------------------


8.13     GOVERNING LAW.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE COMMONWEALTH OF
PENNSYLVANIA, WITHOUT REGARD TO THE PRINCIPLES THEREOF REGARDING CONFLICT OF
LAWS, EXCEPTING APPLICABLE FEDERAL LAW AND EXCEPT ONLY TO THE EXTENT PRECLUDED
BY THE MANDATORY APPLICATION OF THE LAW OF ANOTHER JURISDICTION.


8.14     FORUM.  THE PARTIES HERETO AGREE THAT ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS TO WHICH THE
BORROWER IS A PARTY MAY BE COMMENCED IN THE COURT OF COMMON PLEAS OF INDIANA
COUNTY, PENNSYLVANIA OR IN THE UNITED STATES DISTRICT COURT FOR THE WESTERN
DISTRICT OF PENNSYLVANIA, AND THE PARTIES HERETO AGREE THAT A SUMMONS AND
COMPLAINT COMMENCING AN ACTION OR PROCEEDING IN EITHER OF SUCH COURTS SHALL BE
PROPERLY SERVED AND SHALL CONFER PERSONAL JURISDICTION IF SERVED PERSONALLY OR
BY CERTIFIED MAIL TO THE PARTIES AT THEIR ADDRESSES SET FORTH IN SECTION 8.4, OR
AS OTHERWISE PROVIDED UNDER THE LAWS OF THE COMMONWEALTH OF
PENNSYLVANIA.  FURTHER, THE BORROWER HEREBY SPECIFICALLY CONSENTS TO THE
PERSONAL JURISDICTION OF THE COURT OF COMMON PLEAS OF INDIANA COUNTY,
PENNSYLVANIA AND THE UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF
PENNSYLVANIA AND WAIVES AND HEREBY ACKNOWLEDGES THAT IT IS ESTOPPED FROM RAISING
ANY OBJECTION BASED ON FORUM NON CONVENIENS, ANY CLAIM THAT EITHER SUCH COURT
LACKS PROPER VENUE OR ANY OBJECTION THAT EITHER SUCH COURT LACKS PERSONAL
JURISDICTION OVER THE BORROWER SO AS TO PROHIBIT EITHER SUCH COURT FROM
ADJUDICATING ANY ISSUES RAISED IN A COMPLAINT FILED WITH EITHER SUCH COURT
AGAINST THE BORROWER BY THE BANK CONCERNING THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS OR PAYMENT TO THE BANK.  THE BORROWER HEREBY ACKNOWLEDGES AND AGREES
THAT THE CHOICE OF FORUM CONTAINED IN THIS SECTION 8.14 SHALL NOT BE DEEMED TO
PRECLUDE THE ENFORCEMENT OF ANY JUDGMENT OBTAINED IN ANY FORUM OR THE TAKING OF
ANY ACTION UNDER THE LOAN DOCUMENTS TO ENFORCE THE SAME IN ANY APPROPRIATE
JURISDICTION.


8.15     DISCLAIMER REGARDING POWER OF ATTORNEY.  SECTION 4.12 OF THIS AGREEMENT
AND CERTAIN OF THE OTHER LOAN DOCUMENTS CONTAIN POWERS OF ATTORNEY COUPLED WITH
AN INTEREST WHICH ARE FOR THE SOLE BENEFIT OF THE BANK.  THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS ARE BEING EXECUTED IN CONNECTION WITH A LOAN OR OTHER
FINANCIAL TRANSACTION FOR BUSINESS PURPOSES AND NOT PRIMARILY FOR PERSONAL,
FAMILY OR HOUSEHOLD PURPOSES.  THE BANK, AS AGENT FOR THE BORROWER UNDER THE
POWERS OF ATTORNEY, IS NOT A FIDUCIARY FOR THE BORROWER.  THE BANK, IN
EXERCISING ANY OF ITS RIGHTS OR POWERS PURSUANT TO THE POWERS OF ATTORNEY, MAY
DO SO FOR THE SOLE BENEFIT OF THE BANK AND NOT FOR THE BENEFIT OF THE
BORROWER.   THE PARTIES ACKNOWLEDGE AND AGREE THAT THE PROVISIONS OF TITLE 20,
PENNSYLVANIA CONSOLIDATED STATUTES, SECTION 5601 ET SEQ., AS AMENDED
(SPECIFICALLY INCLUDING ACT 39 OF 1999) SHALL NOT BE APPLICABLE TO THE POWERS OF
ATTORNEY.


-40-

--------------------------------------------------------------------------------


8.16     Non-Business Days.  Whenever any payment hereunder or under any other
Loan Document is due and payable on a day which is not a Business Day, such
payment may be made on the next succeeding Business Day, and such extension of
time shall in each such case be included in computing interest in connection
with such payment.


8.17     Integration.  This Agreement and the other Loan Documents evidence the
entire agreement between the parties relating to this financing transaction and
supersede all prior understandings and agreements, whether written or oral,
between the parties hereto relating to the transactions provided for herein.


8.18     Counterparts.  This Agreement and any amendment hereto may be executed
in several counterparts and by each party on a separate counterpart, each of
which, when so executed and delivered, shall be an original, but all of which
together shall constitute but one and the same instrument.  In proving this
Agreement, it shall not be necessary to produce or account for more than one
such counterpart signed by the other party against whom enforcement is sought.


8.19     WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING OF ANY KIND OR
NATURE IN ANY COURT, ARISING OUT OF, UNDER OR BY REASON OF THIS AGREEMENT, ANY
OF THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY.  EACH OF THE PARTIES HERETO ACKNOWLEDGES THAT THIS WAIVER OF JURY TRIAL
HAS BEEN SPECIFICALLY NEGOTIATED AS A PART OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS.
 
-41-

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto, intending to be legally bound hereby,
have caused this Loan Agreement to be executed as a document under seal as of
the date first written above.


ATTEST/WITNESS:
 
 
 
 
 
 
 
 
 
_______________________________
Name:
Title:
MORGANTOWN MALL ASSOCIATES LIMITED
PARTNERSHIP, an Ohio limited partnership
 
By:  GLIMCHER MORGANTOWN MALL, INC.,
a Delaware corporation, its general partner
 
By:  GLIMCHER PROPERTIES CORPORATION,
a Delaware corporation, its sole shareholder
 
 
By: _________________________(SEAL)
Name:  Mark E. Yale
Title:   Executive Vice President, Chief
Financial Officer and Treasurer
   
WITNESS:
 
 
_______________________________
Name:
Title:
FIRST COMMONWEALTH BANK
 
 
By: ___________________________________
Name:   Eugene L. Bartolini
Title:     Vice President







-42-

--------------------------------------------------------------------------------




Schedule 1.1


Morgantown Commons




SEE ATTACHED









--------------------------------------------------------------------------------


 
Schedule 1.2


Proposed Location of Outlots




SEE ATTACHED






-2-

--------------------------------------------------------------------------------


 


Schedule 3.2


Ownership Structure




SEE ATTACHED
 
 
-3-

--------------------------------------------------------------------------------


Schedule 3.8


Litigation


None.
 
 
-4-

--------------------------------------------------------------------------------


Schedule 3.10a


Permitted Encumbrances




Those items identified on Schedule B to Lawyer's Title Insurance Company's
commitment no. M0591.00338 issued to the Bank in connection herewith.






-5-

--------------------------------------------------------------------------------


Schedule 5.1


Indebtedness




NONE

 
 
-6-